Case 5:17-cv-00190-RWS Document 352-5 Filed 01/07/21 Page 1 of 40 PageID #: 7670




                 EXHIBIT E
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5
                                  60-1 Filed
                                       Filed 01/07/21
                                             04/17/18 Page
                                                      Page 2
                                                           1 of
                                                             of 40
                                                                39 PageID
                                                                   PageID #:
                                                                          #: 7671
                                                                             852




                        EXHIBIT A
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5
                                  60-1 Filed
                                       Filed 01/07/21
                                             04/17/18 Page
                                                      Page 3
                                                           2 of
                                                             of 40
                                                                39 PageID
                                                                   PageID #:
                                                                          #: 7672
                                                                             853




       Peer-Reviewed Evidence of Persistence of Lyme Disease Spirochete
                 Borrelia burgdorferi and Tick-Borne Diseases
    The following is a list of over 700 peer-reviewed articles that support the evidence of persistence
    of Lyme and other tick-borne diseases. It is organized into different categories—general,
    neuropsychiatric, dementia and congenital transmission.

    General: Persistence of Lyme Disease Spirochete Borrelia burgdorferi

        1. Abele DC, Anders KH. The many faces and phases of borreliosis. J Am Acad Dermotol
            1990; 23:401-410. [chronic Lyme borreliosis].
        2. Aberer E, Klade H. Cutaneous manifestations of Lyme borreliosis. Infection 1991; 19:
            284-286. [chronic Lyme borreliosis].
        3. Aberer E, Breier F, Stanek G, and Schmidt B. Success and failure in the treatment of
            acrodermatitis chronica atrophicans skin rash. Infection 1996; 24: 85-87.
        4. Aberer E, Kersten A, Klade H, Poitschek C, Jurecka W. Heterogeneity of Borrelia
            burgdorferi in the skin. Am J Dermatopathol 1996; 18(6): 571-519.
        5. Akin E, McHugh Gl, Flavell RA, Fikrig E, Steere AC. The immunoglobulin (IgG)
            antibody response to OspA and OspB correlates with severe and prolonged Lyme arthritis
            and the IgG response to P35 with mild and brief arthritis. Infect Immun 1999; 67: 173-
            181.
        6. Albert S, Schulze J, Riegel H, Brade V. Lyme arthritis in a 12-year-old patient after a
            latency period of 5 years. Infection 1999; 27(4-5): 286-288.
        7. Allred DR. Babesiosis: persistence in the face of adversity. Trends Parasitol. 2003;19:51–
            55.
        8. Al-Robaiy S, Dihazi H, Kacza J, et al. Metamorphosis of Borrelia burgdorferi
            organisms―RNA, lipid and protein composition in context with the spirochete’s shape. J
            Basic Microbiol 2010; 50 (Suppl 1): S5-17.
        9. Appel MJG, Allan S, Jacobson RH, Lauderdale TL, Chang YF, Shin SJ, Thomford JW,
            Todhunter RJ, Summers BA. Experimental Lyme disease in dogs produces arthritis and
            persistent infection. J Infect Dis 1993; 167: 651-664.
        10. Åsbrink E, Hovmark A. Successful cultivation of spirochetes from skin lesions of
            patients with erythema chronicum migrans, Afzelius and acrodermatis chronica
            atrophicans. Acta Pathol Microbiol Immunol Sect B 1985; 93: 161-163.
        11. Åsbrink E, Hovmark A, and Olsson I. Clinical manifestations of acrodermatitis chronica
            atrophicans in 50 Swedish patients. Zentralbl Bakteriol Mikrobiol Hyg A 1986; 26: 253-
            261. [chronic Lyme borreliosis].
        12. Asch ES, Bujak DI, Weiss M, Peterson MGE, and Weinstein A. Lyme Disease: an
            infectious and postinfectious syndrome. J Rheumatol 1994; 21 (3): 451-461.
        13. Bankhead T, Chaconas G. The role of VlsE antigenic variation in the Lyme disease
            spirochete: persistence through a mechanism that differs from other pathogens. Molecular
            Microbiology 2007; 65: 1547-1558.
        14. Barthold SW, Persing DH, Armstrong AL, Peeples RA. Kinetics of Borrelia burgdorferi
            dissemination and evolution of disease following intradermal inoculation of mice. Am J
            Pathol 1991; 139: 263-273.
        15. Barthold SW, deSouza MS, Janotka JL, Smith AL, Persing DH. Chronic Lyme
            borreliosis in the laboratory mouse. Am J Pathol 1993; 143: 951-971.
        16. Barthold SW, Hodzic E, Imai DM, Feng S, Yang X, and Luft BJ. Ineffectiveness of
            tigecycline against persistent Borrelia burgdorferi. Antimicrob Agents Chemother 2010;
            54(2): 643-651.
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5
                                  60-1 Filed
                                       Filed 01/07/21
                                             04/17/18 Page
                                                      Page 4
                                                           3 of
                                                             of 40
                                                                39 PageID
                                                                   PageID #:
                                                                          #: 7673
                                                                             854



       17. Barthold SW. Global challenges in diagnosing and managing Lyme disease—closing
           knowledge gaps. Testimony before House Committee on Foreign Affairs, United States
           Congress, 17 July 2012. Transcript available at:
           http://archives.republicans.foreignaffairs.house.gov/112/75161.pdf
       18. Battafarano DF, Combs JA, Enzenauer RJ, Fitzpatrick JE. Chronic septic arthritis caused
           by Borrelia burgdorferi. Clin Orthop 1993;297: 238-241.
       19. Baum E, Hue F, Barbour AG. Experimental infections of the reservoir species
           Peromyscus leuopus with diverse strains of Borrelia burgdorferi, a Lyme disease agent.
           Mbio. 2012;3: e00434-12.
       20. Bayer ME, Zhang L, Bayer MH. Borrelia burgdorferi DNA in the urine of treated
           patients with chronic Lyme disease symptoms. A PCR study of 97 cases. Infection. 1996;
           24: 347-353.
       21. Bentas W, Karch H, Huppertz HI. Lyme arthritis in children and adolescents: outcome 12
           months after initiation of antibiotic therapy. J Rheumatol. 2000 Aug;27(8):2025-30.
       22. Berger TG, Schoerner C, Schell H, Simon M, Schuler G, Röllinghoff M, Gessner A. Two
           unusual cases of diffuse acrodermatitis chronica atrophicans seronegative for Lyme
           borreliosis. Eur J Clin Microbiol Infect Dis. 2003 Jun;22(6):392-5.
       23. Bergler-Klein J, Ullrich R, Glogar D, Stanek G. [Lyme borreliosis and
           cardiomyopathy]. Wien Med Wochenschr. 1995;145(7-8):196-8.
       24. Berglund J, Stjernberg L, Ornstein K, Tykesson-Joelsson K, Walter H. 5-y follow-up
           study of patients with neuroborreliosis. Scand. J. Infect. Dis. 2002; 34(6): 421-425.
       25. Berndtson K. Review of evidence for immune evasion and persistent infection in Lyme
           disease. Int J of General Medicine 2013; 6: 291-306. [Lyme disease spirochetes are
           adapted to persist in immune competent hosts; they are can remain infective despite
           aggressive antibiotic challenge.]
       26. Bloom BJ, Wyckoff PM, Meissner HC, Steere AC. Neurocognitive abnormalities in
           children after classic manifestations of Lyme disease. Pediatric Infect. Dis. J. 1998;
           17(3): 189-196.
       27. Bradley JF, Johnson RC, Goodman JL. The persistence of spirochetal nucleic acids in
           active Lyme arthritis. Ann Intern Med 1994;120: 487-489.
       28. Bransfield R, Brand S, and Sherr V. Treatment of patients with persistent symptoms and
           a history of Lyme disease. N Engl Med 2001; 345: 1424-5.
       29. Breier F, Khanakah G, Stanek G, Aberer E, Schmidt B, and Tappeiner G. Isolation and
           polymerase chain reaction typing of Borrelia afzelii from a skin lesion in a seronegative
           patient with generalized ulcerating bullous lichen sclerosus et atrophicus. Br J Dermatol
           2001; 144: 387-392.
       30. Bockenstedt LK, Mao J, Hodzic E, Barthold SW, Fish D. Detection of attenuated, non-
           infectious spirochetes in Borrelia burgdorferi-infected mice after antibiotic treatment. J
           Infect Dis 2002; 186: 1430-1437.
       31. Bockenstedt LK, Gonzalez DG, Hamberman AM, Belperron A. Spirochete antigens
           persist near cartilage after murine Lyme borreliosis therapy. J Clin Invest 2012;122:
           2652-2660.
       32. Breier F, Kkhkanakah G, Stanek G, Kunz G, Aberer E, Schmidt B, Tappeiner G.
           Isolation and polymerase chain reaction of Borrelia afzelii from a skin lesion in a
           seronegative patient with generalized ulcereating bullous lichen sclerosus et atrophicus.
           Br J Dermatol 2001; 144: 387-392.
       33. Brorson O, Brorson S-H. Transformation of cystic forms of Borrelia burgdorferi to
           normal mobile spirochetes. Infection. 1997; 25: 240-246.
       34. Brorson O, Brorson S. In vitro conversion of Borrelia burgdorferi to cystic forms in
           spinal fluid, and transformation to mobile spirochetes by incubation in BSK-H medium.
           Infection. 1998; 26: 144-150.
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5
                                  60-1 Filed
                                       Filed 01/07/21
                                             04/17/18 Page
                                                      Page 5
                                                           4 of
                                                             of 40
                                                                39 PageID
                                                                   PageID #:
                                                                          #: 7674
                                                                             855



       35. Brorson O, Brorson SH. An in vitro study of the susceptibility of mobile and cystic forms
           of Borrelia burgdorferi to metronidazole. APMIS 1999; 107: 566-576.
       36. Brorson O, Brorson SH. An in vitro study of the susceptibility of mobile and cystic forms
           of Borrelia burgdorferi to tinidazole. Int Microbiol 2004; 7: 139-142.
       37. Brorson O, Brorson SH. An in vitro study of the activity of telithromycin against mobile
           and cystic forms of Borrelia afzelii. Infection 2006; 34: 26-28.
       38. Brorson O, Brorson SH, Scythes J, MacAllister J, Wier A, and Margulis L. Destruction of
           spirochete Borrelia burgdorferi round-body propagules by the antibiotic tigecycline. Proc
           Natl Acad Sci USA 2009; 106: 18656-61
       39. Brown JP, Zachary JF, Teuscher C, Weis JJ, and Wooten M. Dual role of interleukin-10
           in murine Lyme disease: regulation of arthritis severity and host defense. Infect Immun
           1999; 67: 5142-5150.
       40. Cabello FC, Godfrey HP, and Newman SA. Hidden in plain sight: Borrelia burgdorferi
           and the extracellular matrix. Trends in Microbiology 2007; 15: 350-354.
       41. Cadavid D, O’Neill T, Schaefer H, and Pachner AR. Localization of Borrelia burgdorferi
           in the nervous system and organs in a nonhuman primate model of Lyme disease. Lab
           Invest 2000; 80: 1043-1054.
       42. Cadavid D, Bai Y, Hodzic E, Narayan K, Barthold SW, Pachner AR. Cardiac
           involvement in non-human primates infected with the Lyme disease spirochete Borrelia
           burgdorferi. Lab Invest 2004; 84: 1439-1450.
       43. Cameron D, Gaito A, Harris N et al. Evidence-based guidelines for the management of
           Lyme disease. Expert Rev Anti-Infect. Ther 2004; 2 (Suppl. 1), S1-S13.
       44. Cameron DJ. Generalizability in two clinic trials of Lyme disease. Epidemiol Perspect
           Innov. 2006 Oct 17;3:12.
       45. Cameron D. Severity of Lyme disease with persistent symptoms. Insights from a double-
           blind placebo-controlled clinical trial. Minerva Med 2008; 99: 489-496.
       46. Cameron DJ. Insufficient evidence to deny antibiotic treatment to chronic Lyme disease
           patients. Med Hypotheses 2009 Jun;72(6):688-91.
       47. Cameron DJ. Proof that chronic Lyme disease exists. Interdiscip Perspect Infect Dis.
           2010;2010:876450.
       48. Chancellor MB, McGinnis DE, Shenot PJ, Kiilholma P, Hirsch IH. Urinary dysfunction
           in Lyme disease. J Urol 1993; 149: 26-30.
       49. Chang YK, Ku YW, Chang CF, Chang CD, McDonough SP, Divers T, Pough M, Torres
           A. Antibiotic treatment of experimentally Borrelia burgdorferi-infected ponies. Vet
           Microbiol 2005; 107: 285-294.
       50. Chao L-L, Lu C-F, and Shih C-M. Molecular detection and genetic identification of
           Borrelia garinii and Borrelia afzelii from patients presenting with a rare skin
           manifestation of prurigo pigmentosa in Taiwan. Int J Infect Dis 2013 Dec;17(12):e1141-
           7.
       51. Chakravarty KK, Webley M, Summers GD. A case of chronic Lyme arthritis in England.
           Ann Rheum Dis. 1991 Feb;50(2):134-5.
       52. Chary-Valckenaere I, Jaulhac B, Champigneulle J, Piement Y, Mainard D, and Pourel J.
           Ultrastructural demonstration of intracellular localization of Borrelia burgdorferi in Lyme
           arthritis. Br J Rheumatol 1998; 37: 468-470.
       53. Chmielewski T, Tylewlska-Wierzhanowska S. Inhibition of fibroblast apoptosis by
           Borrelia afzelii, Coxiella burnetii and Bartonella henselae. Poll Microbiol 2011; 60(3);
           269-272.
       54. Chomel BB, Kasten RW, Sykes JE, Boulouis HJ, Breitschwerdt EB. Clinical impact of
           persistent Bartonella bacteremia in humans and animals. Ann N Y Acad Sci.
           2003;990:267–278.
       55. Cimmino MA, Azzolini A, Tobia F, Pesce CM. Spirochetes in the spleen of a patient
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5
                                  60-1 Filed
                                       Filed 01/07/21
                                             04/17/18 Page
                                                      Page 6
                                                           5 of
                                                             of 40
                                                                39 PageID
                                                                   PageID #:
                                                                          #: 7675
                                                                             856



           with chronic Lyme disease. Am J Clin Pathol 1989; 91(1): 95-97.
       56. Clarke AE, Esdaile JM, Bloch DA, Lacaille D, Danoff, and Fries JF. A Canadian study of
           the total medical costs for patients with systemic lupus erythema and the predictors of
           costs. Arthrit. Rheum. 1993; 36(11): 1548-1593.
       57. Coblyn JS, Taylor P. Treatment of chronic Lyme arthritis with hydroxychloroquine.
           Arthritis Rheum. 1981 Dec;24(12):1567-9.
       58. Collares-Pereira M, Couceiro S, Franca I, Kurtenbach K, Schäfer SM, Vitorino L,
           Gonçalves L, Baptista S, Vieira ML, Cunha C. First isolation of Borrelia lusitaniae
           from a human patient. J Clin Microbiol. 2004 Mar;42(3):1316-8.
       59. Craft J, Fischer DK, Shimamoto GT, Steere AC. Antigens of Borrelia burgdorferi
           recognized during Lyme disease appearance of a new immunoglobulin M response and
           expansion of the immunoglobulin G response late in the illness. J. Clin. Invest. 1986;
           78:934-939.
       60. Dattwyler RJ, Volkman DJ, Luft BJ, Halperin JJ, Thomas J, Golightly MG. Seronegative
           Lyme disease. Dissociation of specific T- and B-lymphocyte response to Borrelia
           burgdorferi. N Engl J Med 1988; 319(22): 1441-1446.
       61. Dejmková H, D Hulinska, D Tegzová, K Pavelka, J Gatterová, and P Vavřik.
           Seronegative Lyme arthritis caused by Borrelia garinii. Clin Rheumatol 2002; 21:330-
           334.
       62. de Koning J, et al. Demonstration of spirochetes in cardiac biopsies of patients with
           Lyme disease. J. Infect. Dis. 1989; 160: 150-153. [intracellular sanctuaries of Bb]
       63. de Leeuw BH, Maraha B, Hollemans L, Sprong H, Brandenburg AH, Westenend PJ,
           Kusters JG. Evaluation of Borrelia real time PCR DNA targeting OspA, FlaB and 5S-23S
           IGS and Borrelia 16S rRNA-qPCR. J Microbiol Methods 2014 Dec;107:41-6.
       64. de Souza MS, Smith AL, Beck DS, Terwilliger GA, Fikrig E, Barthold SW. Long-term
           study of cell-mediated responses to Borrelia burgdorferi in the laboratory mouse. Infect
           Immun. 1993 May;61(5):1814-22.
       65. DeLong AK, Blossom B, Maloney E, and Phillips SE. Antibiotic retreatment of Lyme
           disease in patients with persistent symptoms: A biostatistical review of randomized,
           placebo-controlled, clinical trials. Contemp Clin Trials 2012 Nov;33(6):1132-42.
       66. Demaershalck I, Messaoud AB, de Kesel M, Hoyois B, Lobet Y, Hoet P, Bigaignon G,
           Bollen A, Godfroid E. Simultaneous presence of different Borrelia burgdorferi
           genospecies in biological fluids of Lyme disease patients. J Clin Microbiol 1995: 33;
           602-608.
       67. Dinerman H, Steere AC. Lyme disease associated with fibromyalgia. Ann Intern Med.
           1992 Aug 15;117(4):281-5.
       68. Diterich I, Rauter C, Kirschning CJ, and Hartung T. Borrelia burgdorferi-induced
           tolerance as a model of persistence via immunosuppression. Infect Immun. 2003;
           71(7):3979-3987.
       69. Donahue JG, Piesman J, Spielman A. Reservoir competence of white-footed mice for
           Lyme disease spirochetes. Am J Trop Med Hyg. 1987;36: 92-96.
       70. Donta ST. Tetracycline therapy for chronic Lyme disease. Clin Inf Dis. 1997; 25 (Suppl
           1); S52-56.
       71. Donta ST. The existence of chronic Lyme disease. Curr Treat Op Infect Dis. 2001; 3:
           261-262.
       72. Donta ST. Late and chronic Lyme disease. Med Clin North Am. 2002; 86: 341-349.
       73. Donta ST. Macrolide therapy of chronic Lyme disease. Med Sci Monit. 2003; 9: 136-142.
       74. Dorward DW, Fischer ER, and Brooks DM. Invasion and cytopathic killing of human
           lymphocytes by spirochetes causing Lyme disease. Clin. Infect. Dis. 1997. 25 Suppl 1:
           S2-8. [intracellular sanctuaries of Bb]
       75. Dumler JS, Bakken JS. Human granulocytic ehrlichiosis in Wisconsin and Minnesota: a
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5
                                  60-1 Filed
                                       Filed 01/07/21
                                             04/17/18 Page
                                                      Page 7
                                                           6 of
                                                             of 40
                                                                39 PageID
                                                                   PageID #:
                                                                          #: 7676
                                                                             857



             frequent infection with the potential for persistence. J Infect Dis. 1996;173:1027–
             1030.
       76.   Dunham-Ems SM, Caimano MJ, Pal U, et al. Live imaging reveals a biphasic mode of
             dissemination of Borrelia burgdorferi within ticks. J Clin Invest. 2009; 119: 3652-3665.
       77.   Duray PH and Johnson RC. The histopathology of experimentally infected hamsters with
             the Lyme disease spirochete, Borrelia burgdorferi. Proc Soc Exp Biol Med 1986; 181:
             263-269.
       78.   Duray PH. The surgical pathology of human Lyme disease. An enlarging picture. Am J
             Surg Pathol 1987; 11 (Suppl 1):47-60.
       79.   Duray PH, Steere AC. Clinical pathologic correlations of Lyme disease by stage. Ann N
             Y Acad Sci 1988; 539: 65-79.
       80.   Duray PH, et al. Invasion of human tissue ex vivo by Borrelia burgdorferi. J Infect Dis.
             2005; 191(10): 1747-1754.
       81.   Durovska J, Bazovska S, Ondrisova M, and Pancak J. 2010. Our experience with
             examination of antibodies against antigens of Borrelia burgdorferi in patients with
             suspected Lyme disease. Bratist. Lek. Listy 2010; 111(3): 153-155.
       82.   Dvorakova J, and Celer V. Pharmacological aspects of Lyme borreliosis. Seska Slov
             Farm. 2004(Jul); 53(4): 159-164.
       83.   Ebel GD, Campbell EN, Goethert HK, Spielman A, and Telford SR. Enzootic
             transmission of deer tick virus in New England and Wisconsin sites. Am J Trop Med
             Hyg. 2000; 63(1-2): 36-42.
       84.   Ekdahl KN, Henningsson AJ, Sandholm K, Forsberg P, Ernerudh J, Ekerfelt C. Immunity
             in borreliosis with special emphasis on the role of complement. Adv Exp Med Biol 2007;
             598: 198-213.
       85.   Embers ME, SW Barthold, JT Borda, et al. Persistence of Borrelia burgdorferi in rhesus
             macaques following antibiotic treatment of disseminated infection. PLoS ONE 2012;7(1):
             e29914.
       86.   Embers ME, Ramamoorthy R, Philipp MT. Survival strategies of Borrelia burgdorferi,
             the etiologic agent of Lyme disease. Microbes Infect. 2004 Mar;6(3):312-8. Review.
       87.   Eng TR, Harkess JR, Fishbein DB, Dawson JE, Greene CN, Redus MA, Satalowich FT.
             Epidemiologic, clinical, and laboratory findings of human ehrlichiosis in the United
             States, 1988. JAMA 1990 Nov 7;264(17):2251-8.
       88.   Fallon BA, et al. Repeated antibiotic treatment in chronic Lyme disease. J Spiro Tick
             Borne Dis. 1999; 6: 94-101.
       89.   Feder Jr., HM and Whitaker DL. Misdiagnosis of erythema migrans. Am J Med. 1995;
             99: 412-419.
       90.   Fein L, Tilton RC. Bone marrow as a source for Borrelia burgdorferi DNA. J Spiro Tick-
             borne Dis. 1997; 4: 58-60.
       91.   Feng J, Shi W, Zhang S, Zhang Y. Persister mechanisms in Borrelia burgdorferi:
             implications for improved intervention. Emerg Microbes Infect. 2015 Aug;4(8):e51.
       92.   Ferris J, et al. Lyme borreliosis. Lancet 1995; 345: 1436-1437.
       93.   Ferrís i Tortajada J, López-Andreu JA, Salcedo-Vivó J, Sala-Lizárraga JV. Relapsing
             neuroborreliosis. Eur Neurol. 1996;36(6):394-5.
       94.   Franz JK, O Fritze, M Rittig et al. Insights from a novel three-dimensional in vitro model
             of Lyme arthritis: standardized analysis of cellular and molecular interactions between
             Borrelia burgdorferi and synovial explants and fibroblasts. Arthritis Rheum 2001; 44:
             151-162.
       95.   Fraser DD, Kong LI, and Miller FW. Molecular detection of persistent Borrelia
             burgdorferi in a man with dermatomyositis. Clin Exp Rheumatol 1992; 10: 387-390.
       96.   Frey M, Jaulhac B, Piemont Y, Marcellin L, Boohs PM, Vautravers P, Jesel M, Kuntz JL,
             Monteil H, and Sibilia J. Detection of Borrelia burgdorferi DNA in muscle of patients
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5
                                  60-1 Filed
                                       Filed 01/07/21
                                             04/17/18 Page
                                                      Page 8
                                                           7 of
                                                             of 40
                                                                39 PageID
                                                                   PageID #:
                                                                          #: 7677
                                                                             858



           with chronic myalgia related to Lyme disease. Am J Med 1988; 104: 591-594.
       97. Gaito A, Gjivoje V, Lutz S, II, and Baxter B, II. Comparative analysis of the infectivity
           rate of both Borrelia burgdorferi and Anaplasma phagocytophilum in humans and dogs in
           a New Jersey community. Infect. Drug Resist. 2014; 7: 199-201. [persistence of Bb in
           humans and dogs]
       98. Garbe C, Stein H, Dienemann D, Orfanos CE. Borrelia burgdorferi-associated
           cutaneous B cell lymphoma: clinical and immunohistologic characterization of four
           cases. J Am Acad Dermatol. 1991 Apr;24(4):584-90.
       99. Garcia-Monco JC, Benach JL. The pathogenesis of Lyme disease. Rheum Dis Clin North
           Am. 1989; 15: 711-726.
       100.         Gasser R, Horn S, Reisinger E, Fischer L, Pokan R, Wendelin I, Klein W. First
           description of recurrent pericardial effusion associated with borrelia burgdorferi
           infection. Int J Cardiol. 1998 May 15;64(3):309-10.
       101.         Gellis SE, Stadecker MJ, Steere AC. Spirochetes in atrophic skin lesions
           accompanied by minimal host response in a child with Lyme disease. J Am Acad
           Dermatol. 1991 Aug;25(2 Pt 2):395-7.
       102.         Georgilis K, Peacocke M, and Klempner MS. Fibroblasts protect the Lyme
           disease spirochete, Borrelia burgdorferi, from ceftriaxone in vitro. J Infect Dis 1992; 166:
           440-444.
       103.         Giambartolomei GH, Dennis VA, and Philipp MT. Borrelia burgdorferi
           stimulates the production of interleukin-10 in peripheral blood mononuclear cells from
           uninfected humans and rhesus monkeys. Infect Immun 1998; 66: 2691-2697.
           [suppression of harmful immune responses: defense stratagem of B. burgdorferi]
       104.         Girschick HJ, Huppertz HI, Rüssmann H, Krenn V, and Karch H. Intracellular
           persistence of Borrelia burgdorferi in human synovial cells. Rheumatol Int. 1996; 16:
           125-132. [intracellar sanctuaries of Bb]
       105.         Goodman JL, Jurkovich P, Kodner C, and Johnson RC. Persistent cardiac and
           urinary tract infections with Borrelia burgdorferi in experimentally infected Syrian
           hamsters. J Clin Microbiol 1991; 29: 894-896. [hamsters]
       106.         Grignolo MC, Buffrini L, Monteforte P, and Rovetta G. Reliability of a
           polymerase chain reaction (PCR) technique in the diagnosis of Lyme borreliosis. Minerva
           Med 2001; 92(1): 29-33.
       107.         Gruntar I, et al. Conversion of Borrelia garinii cystic forms to motile spirochetes
           in vivo. APMIS 2001; 109(5): 383-388.
       108.         Hamlen R. Tick-borne infections--a growing public health threat to school-age
           children. Prevention steps that school personnel can take. NASN School Nurse
           2012(Mar); 27(2): 94-100.
       109.         Hamlen RA, Kliman DS. Pediatric Lyme disease--A school issue: Tips for school
           nurses. NASN School Nurse 2009; 24; 114 .
       110.         Harrus S, Waner T, Aizenberg I, Foley JE, Poland AM, Bark H. Amplification of
           ehrlichial DNA from dogs 34 months after infection with Ehrlichia canis. J Clin
           Microbiol. 1998;36:73–76.
       111.         Harvey WT, Bransfield RC, Mercer DE, Wright AJ, Ricchi RM, Leitao MM.
           Morgellons disease, illuminating an undefined illness: a case series. J Med Case Rep
           2009; 3:8243 .
       112.         Hassler D, Riedel K, Zorn J, Preac-Mursic V. Pulsed high-dose cefotaxime
           therapy in refractory Lyme borreliosis. Lancet 1991; 338: 193.
       113.         Hastey CJ, Elsner RA, Barthold SW, Baumgarth N. Delays and diversions mark
           the development of B cell responses to Borrelia burgdorferi infection. J Immunol. 2012
           Jun 1;188(11):5612-22.
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5
                                  60-1 Filed
                                       Filed 01/07/21
                                             04/17/18 Page
                                                      Page 9
                                                           8 of
                                                             of 40
                                                                39 PageID
                                                                   PageID #:
                                                                          #: 7678
                                                                             859



       114.         Häupl T, Hahn G, Rittig M, Krause A, Schoerner C, Schönherr U, Kalden JR,
           Burmester GR. Persistence of Borrelia burgdorferi in ligamentous tissue from a
           patient with chronic Lyme borreliosis. Arthritis Rheum. 1993 Nov;36(11):1621-6.
       115.         Henneberg JP, and Neubert U. Borrelia burgdorferi group: in vitro antibiotic
           sensitivity. Orv Hetil 2002; 143: 1195-1198.
       116.         Hefty PS, Brooks CS, Jett AM, White GL, Wikel SK, et al. OspE-related, OspF-
           related, and Elp lipoproteins are immunogenic in baboons experimentally infected with
           Borrelia burgdorferi and in human Lyme disease patients. J Clin Microbiol 2002;40:
           4256-4265.
       117.         Hilton E, Tramontano A, DeVoti J, and Sood SK. Temporal study of
           immunoglobulin M seroreactivity to Borrelia burgdorferi in patients treated for Lyme
           borreliosis. J Clin Microbiol 1997; 35(3): 774-776.
       118.         Hodzic E, Feng S, Barthold SW. Stability of Borrelia burgdorferi outer surface
           protein C under immune selection pressure. J Infect Dis. 2000; 181: 750-753.
       119.         Hodzic E, Feng S, Holden K, Freet KJ, Barthold SW. Persistence of Borrelia
           burgdorferi following antibiotic treatment in mice. Antimicrob Agents Chemother 2008;
           52: 1728-1736.
       120.         Holden K, Hodzic E, Feng S, Freet KJ, Lefebvre RB, Barthold SW. Coinfection
           with Anaplasma phagocytophilum alters Borrelia burgdorferi population distribution in
           C3H/HeN mice. Infect Immun. 2005 Jun;73(6):3440-4.
       121.         Holl-Weiden A, Suerbaum S, Girschick HJ. Seronegative Lyme arthritis.
           Rheumatology International 2007; 11: 1091-1093.
       122.         Honegr K, Hulinska D, Dostal V, Gebousky P, Hankova E, Horacek J, Vyslouzil
           L, Havlasova J. Persistence of Borrelia burgdorferi sensu lato in patients with Lyme
           borreliosis. Epidemiol Mikrobiol Immunol. 2001; 50: 10-16.
       123.         Huang CY, Chen YW, Kao TH, Kao HK, Lee YC, Cheng JC, Wang JH.
           Hyperbaric oxygen therapy as an effective adjunctive treatment for chronic Lyme
           disease. J Chin Med Assoc. 2014 May;77(5):269-71.
       124.         Hudson BJ, Stewart M, Lennox VA, Fukunaga M, Yabuki M, Macorison H,
           Kitchener-Smith J. Culture-positive Lyme borreliosis. Med J Aust. 1998; 168(10): 500-
           502.
       125.         Hulínská D, Krausova M, Janovská D, Rohácová H, Hancil J, Mailer H. Electron
           microscopy and the polymerase chain reaction of spirochetes from the blood of patients
           with Lyme disease. Cent Eur J Public Health 1993; 1(2): 81-85.
       126.         Hulinska D, Votypka J, and Valesova M. Persistence of Borrelia garinii and
           Borrelia afzelii in patients with Lyme arthritis. Int J Med Microbiol Virol Parasitol
           Infecdt Dis 1999; 289(3): 301-318.
       127.         Hunfeld KP, Ruzic-Sabljic E, Norris DE, Kraiczy P, and Strle F. In vitro
           susceptibility testing of Borrelia burgdorferi sensu lato isolates cultured from patients
           with erythema migrans before and after antimicrobial chemotherapy. Antimicro Agents
           Chemother 2005; 49: 1294-1301.
       128.         Johnson RC, Marek N, Kodner C. Infection of Syrian hamsters with Lyme
           disease spirochetes. J. Clin. Microbiol. 1984; 20: 1099-1101.
       129.         Johnson L, Stricker RB. Treatment of Lyme disease: a medicolegal assessment.
           Expert Rev Anti-Infect Ther 2004. 2: 533-557.
       130.         Kaiser R. Clinical courses of acute and chronic neuroborreliosis following
           treatment with ceftriaxone. Nervenarzt. 2004; 75(6): 553-557.
       131.         Kalish RA, Leong JM, and AC Steere. Association of treatment-resistant chronic
           Lyme arthritis with HLA-DR4 and antibody reactivity to OspA and OspB of Borrelia
           burgdorferi. Infect Immun 1993; 61: 2774-2779.
       132.         Kalish RA, McHugh G, Granquist J, Shea B, Ruthazer R, Steere AC. Persistence
Case
 Case5:17-cv-00190-RWS
       5:17-cv-00190-RWSDocument
                         Document352-5
                                   60-1 Filed
                                        Filed01/07/21
                                              04/17/18 Page
                                                       Page10 of39
                                                            9 of 40PageID
                                                                   PageID#:
                                                                          #: 860
                                                                             7679



            of immunoglobulain M or immunoglobulin G antibody responses to Borrelia burgdorferi
            10-20 years after active Lyme disease. Clin Infect Dis 2001; 33: 780-785.
        133.         Karch H, Huppertz HI. Repeated detection of Borrelia burgdorferi DNA in
            synovial fluid of a child with Lyme arthritis. Rheumatol Int. 1993;12(6):227-9.
        134.         Kaya G, Berset M, Prins C, Chavaz P, Saurat JH. Chronic borreliosispresenting
            with morphea- and lichen sclerosus et atrophicus-like cutaneous lesions. a case report.
            Dermatology. 2001;202(4):373-5
        135.         Keat AC, and Hughes R. Infectious agents in reactive arthritis. Curr Opin
            Rheumatol 1993; 5: 414-419.
        136.         Kersten A, Poitschek C, Rauch S, and Aberer E. Effects of penicillin,
            ceftriaxone, and doxycycline on morphology of Borrelia burgdorferi. Antimicrob Agents
            Chemother 1995; 39: 1127-1133.
        137.         Keszler K, and Tilton RC. Persistent PCR positivity in a patient being treated for
            Lyme disease. J Spiro Tick-Borne Dis 1995; 2: 57-58.
        138.         Kirsch M,, Ruben FL, Steere AC, Duray PH, Norden CW, Winkelstein A. Fatal
            adult respiratory distress syndrome in a patient with Lyme disease. JAMA 1988; 259(18)
            2737-2739.
        139.         Klempner MS, Noring R, and Rogers RA. Invasion of human skin fibroblasts by
            the Lyme disease spirochetes, Borrelia burgdorferi. J Infect Dis 1993; 167: 1074-81.
        140.         Klemann W, Huismans BD, and Heyl S. Prolonged antibiotic therapy in PCR
            persistent Lyme disease. Grin Verlag 2011. ISBN 978-3-640-82803-6
        141.         Kraiczy P, Hellwage J, Skerka C, Becker H, Kirschfink M, Simon MM, et al.
            Complement resistance of Borrelia burgdorferi correlates with the expression of
            BbCRASP-1, a novel linear plasmid-encoded surface protein that interacts with human
            factor H and FHL-1 and is unrelated to Erp proteins. J Biol Chem 2004; 279: 2421-2429.
        142.         Krause PJ, Spielman A, Telford SR, et al. Persistent parasitemia after acute
            babesiosis. N Engl J Med. 1998;339:160–165.
        143.         Krause PJ, Telford SR 3rd, Spielman A, Sikand V, Ryan R, Christianson D,
            Burke G, Brassard P, Pollack R, Peck J, Persing DH. Concurrent Lyme disease and
            babesiosis. Evidence for increased severity and duration of illness. JAMA. 1996 Jun
            5;275(21):1657-60.
        144.         Kugeler KJ, Griffith KS, Gould LH et al. A review of death certificates listing
            Lyme disease as a cause of death in the United States. Clin Infect Dis. 2011; 52 (3): 364-
            367.
        145.         Kullberg BJ, Berende A, van der Meer JW. The challenge of Lyme disease: tired
            of the Lyme wars. Neth J Med 2011; 69: 98-100.
        146.         Lawrenz MB, Hardham JM, Owens RT, Nowakowski J, Steere AC, Wormser
            GP, Norris SJ. Human antibody responses to vlsE antigenic variation protein of Borrelia
            burgdorferi. J Clin Microbiol 1999; 37: 3997-4004.
        147.         Lee SH, Vigliotti JS, Vigliotti VS, James W, Moorcroft TA, Lantsman K. DNA
            sequencing diagnosis of off-season spirochetemia with low bacterial density in Borrelia
            burgdorferi and Borrelia miyamotoi infections. Int. J. Mol. Sci. 2014; 15: 11364-11386.
        148.         Leff RD, Akre SP. Late stage Lyme borreliosis in children. South Med J. 1989
            Aug;82(8):954-6.
        149.         Leverkus M, Finner AM, Pokrywka A, Franke I, Gollnick H. Metastatic
            squamous cell carcinoma of the ankle in long-standing untreated acrodermatitis
            chronica atrophicans. Dermatology. 2008;217(3):215-8.
        150.         Levy E, Morruzzi C, Barbarini A, Sordet C, Cribier B, Jaulhac B, Lipsker D.
            Clinical images: toe dactylitis revealing late Lyme borreliosis. Arthritis Rheum. 2012
            Apr;64(4):1293.
        151.         Li X, HcHugh GA, Hamle N, Sikland VI, Glickstein L, et al. Burden and
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 10
                                                           11 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 861
                                                                              7680



            viability of Borrelia burgdorferi in skin and joints of patients with erythema migrans or
            Lyme arthritis. Arthritis Rheum 2011;63: 2238-2247. [humans]
        152.         Liang FT, Steere AC, Marques AR, Johnson BJB, Miller JN, and Philipp MT.
            Sensitive and specific serodiagnosis of Lyme disease by enzyme-linked immunosorbent
            assay with a peptide based on an immundominant conserved region of Borrelia
            burgdorferi VlsE. J Clin Microbiol 1999; 37: 3990-3996.
        153.         Liang FT, Jacobs MB, Bowers LC, Philipp MT. An immune evasion mechanism
            for spirochetal persistence in Lyme borreliosis. J Exp Med 2002; 195: 415-422.
        154.         Liegner KB. Minocycline in Lyme disease. J Am Acad Dermatol. 1992
            Feb;26(2 Pt 1):263-4.
        155.         Liegner KB. Lyme disease: the sensible pursuit of answers. J Clin Microbiol
            1993; 31: 1961-1963.
        156.         Liegner KB, Shapiro JR, Ramsay D, Halperin AJ, Hogrefe W, Kong L. Recurrent
            erythema migrans despite extended antibiotic treatment with minocycline in a patient
            with persisting Borrelia burgdorferi infection. J Am Acad Dermatol 1993; 28: 312-314.
        157.         Ljostad J, Mygland Å. Chronic Lyme: diagnostic and therapeutic challenges.
            Acta Neurol Scand 2013;196: 38-47.
        158.         Logigian EL, Johnson KA, Kijewski MF, Kaplan RF, Becker JA, Jones KJ,
            Garada BM, Holman BL, Steere AC. Reversible cerebral hyoperfusion in Lyme
            encephalopathy. Neurology 1997; 49: 1661-1670.
        159.         López-Andreu JA, Ferrís J, Canosa CA, Sala-Lizárraga JV. Treatment of late
            Lyme disease: a challenge to accept. J Clin Microbiol 1994; 32:1415-1416.
        160.         Ma Y, Sturrock A, Weis JJ. Intracellular localization of Borrelia burgdorferi
            within human endothelial cells. Infect Immun 1991; 59: 671-678.
        161.         MacDonald AB. Biofilms of Borrelia burgdorferi on chironic cutaneous borrelia.
            Am J Clin Pathol 2008; 129: 988-989.
        162.         MacDonald, AB. Borrelia burgdorferi tissue morphologies and imaging
            methodologies. Eur J Clin Microbiol Infect Dis 2013; 32(8): 1077-82.
        163.         MacDonald AB. A life cycle for Borrelia spirochetes? Med Hypotheses.
            2006;67(4):810-8.
        164.         Maggi RG, Ericson M, Mascarelli PE, Bradley JM, Breitschwerdt EB. Bartonella
            henselae bacteremia in a mother and son potentially associated with tick exposure
            Parasites & Vectors April 2013, 6:101.
        165.         Mahmoud AAF. The challenge of intracellular pathogens (editorial). N Engl J
            Med 1992; 326: 761-762.
        166.         Malane MS, Grant Kels JM, Feder Hm Jr. et al. Diagnosis of Lyme disease based
            on dermatologic manifestations. Ann Intern Med 1991; 114:490-498. [chronic Lyme
            borreliosis].
        167.         Malawista SE, Barthold SW, and Persing DH. Fate of Borrelia burgdorferi DNA
            in tissues of infected mice after antibiotic treatment. J Infect Dis 1994; 170: 1312-1316.
        168.         Malawista SE. Resolution of Lyme arthritis, acute or prolonged: a new look.
            Inflammation. 2000 Dec;24(6):493-504.
        169.         Manak MK, González-Villaseñor LI, Crush-Stanton S, and Tilton RC. Use of
            PCR assays to monitor the clearance of Borrelia burgdorferi DNA from blood following
            antibiotic therapy. J Spir Tick-Borne Dis 1997; 4: 11-20.
        170.         Maraspin V, Ruzic-Sabljic E, Strle F, Cimperman J, Jereb M, Preac-Mursic V.
            Persistence of Borrelia burgdorferi after treatment with antibiotics. Alpe Adria Microbiol
            J. 3: 211-216.
        171.         Maraspin V, Cimperman J, Lotrič-Furlan S, Ružić-Sabljić E, Jurca T, Picken RN,
            Strle F. Solitary borrelial lymphocytoma in adult patients. Wien Klin Wochenschr 2002;
            114: 515-523.
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 11
                                                           12 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 862
                                                                              7681



        172.         Marlovits S, Khanah G, Striessniq G, Vécsei V, and Stanek G. Emergence of
            Lyme arthritis after autologous chondrocyte transplantation. Arthritis Rheum. 2004; 50:
            259-264.
        173.         Masters EJ, Lynxwiler P, and Rawlings J. Spirochetemia after continuous high-
            dose oral amoxicillin therapy. Infect Dis Clin Practice 1995; 3: 207-208.
        174.         Mayer W, Kleber FX, Wilske B, Preac-Mursic V, Maciejewski W, Sigl H,
            Holzer E, Doering W. Persistent atrioventricular block in Lyme borreliosis.
            KlinWochenschr. 1990 Apr 17;68(8):431-5.
        175.         McAlister HF, Klementowicz PT, Andrews C, Fisher JD, Feld M, Furman S.
            Lyme carditis: an important cause of reversible heart block. Ann Intern Med. 1989 Mar
            1;110(5):339-45.
        176.         McLaughlin TP, Zemel L, Fisher RL, Gossling HR. Chronic arthritis of the
            knee in Lyme disease. Review of the literature and report of two cases treated by
            synovectomy. J Bone Joint Surg Am. 1986 Sep;68(7):1057-61.
        177.         Meier P, Blatz R, Gau M, Spencker FB, Wiedermann P. [Pars plana vitrectomy
            in Borrelia burgdorferi endophthalmitis][German]. Klin Monatsbl Augenheilkd 1998;
            213(6): 351-354.
        178.         Middelveen MJ, Bandoski C, Burke J, et al. Exploring the association between
            Morgellons disease and Lyme disease: identification of Borrelia burgdorferi in
            Morgellons disease patients. BMC Dermatol. 2015;15:1.
        179.         Middelveen MJ, Stricker RB. Morgellons disease: a filamentous borrelial
            dermatitis. Int J Gen Med 2016:9 349–354
        180.         Middelveen, MJ, McClain SA, Bandoski C, Israel JR, Burke J, MacDonald AB,
            Sapi E, Wang Y, Franco A, Mayne PJ, Stricker RB. Granulomatous hepatitis associated
            with chronic Borrelia burgdorferi infection: a case report. Research 2014; 1: 875.
            http://dx.doi.org/10.130070/rs.en.1.875.
        181.         Miller JC, K Narayan, B Stevenson, and AR Pachner. Expression of Borrelia
            burgdorferi erp genes during infection of non-human primates. Microb Pathol. 2005; 39:
            27-33. [in monkeys]
        182.         Montgomery RR, Nathanson MH, Malawista SE. The fate of Borrelia
            burgdorferi within endothelial cells. Infect Immun 1991; 59: 671-678.
        183.         Montgomery RR, Nathanson MH, Malawista SE. The fate of Borrelia
            burgdorferi, the agent for Lyme disease, in mouse macrophages. Destruction, survival,
            recovery. J Immunol 1993; 150: 909-915.
        184.         Moody KD, Barthold SW, Terwilliger GA. Lyme borreliosis in laboratory
            animals: effect of host species and into passage of Borrelia burgdorferi. Am J Trop Med
            Hyg 1990; 43: 87-92.
        185.         Moody KD, Barthold SW, Terwilliger GA, Beck DS, Hansen GM, et al.
            Experimental chronic Lyme borreliosis in Lewis rats. Am J Trop Med Hyg 1990;42: 65-
            74.
        186.         Moody KD, Adams RL, and Barthold SW. Effectiveness of antimicrobial
            treatment against Borrelia burgdorferi infection in mice. Anticrob Agents Chemother
            1994; 38: 1567-1572.
        187.         Moriarty TJ, Norman MU, Colarusso P, Bankhead T, Kubes P, and Chaconas G.
            Real-time high resolution 3D imaging of the Lyme disease spirochete adhering to and
            escaping from the vasculature of a living host. PLoS Pathog. 2008; 4(6):e1000090.
        188.         Müllegger RR, Glatz M. Skin manifestations of Lyme borreliosis: diagnosis
            and management. Am J Clin Dermatol. 2008;9(6):355-68.
        189.         Müller KE. Damage of collagen and elastic fibres by Borrelia burgdorferi—
            known and new clinical and histopathological aspects. Open Neurol J. 2012; 6: 179-186.
        190.         Mursic VP, Wanner G, Reinhardt S, Wilske B, Busch U, Marget W. Formation
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 12
                                                           13 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 863
                                                                              7682



            and cultivation of Borrelia burgdorferi spheroplast L-form variants. Infection 1996;
            24(4): 335.
        191.         Nanagara R, Duray PH, and Schumacher HR, Jr. Ultrastructural demonstration of
            spirochetal antigens in synovial fluid and synovial membrane in chronic Lyme disease:
            possible factors contributing to persistence of organisms. Hum Pathol 1996; 27(10):
            1025-1034.
        192.         Nocton JJ, Dressler F, Rutledge BJ, Rys PN, Persing DH, Steere AC. Detection
            of Borrelia burgdorferi DNA by polymerase chain reaction in synovial fluid from patients
            with Lyme arthritis. N Eng J Med 1994; 330: 229-234.
        193.         Norgard MV, Riley BS, Richardson JA, et al. 1995. Dermal inflammation
            elicited by synthetic analogs of Treponema pallidum and Borrelia burgdorferi
            lipoproteins. Infect Immun 63: 1507-1515.
        194.         Oksi J, Voipio-Pulkki LM, Uksila J, Pulkki K, Laippala P, Viljanen MK. Borrelia
            burgdorferi infection in patients with suspected acute myocardial infarction. Lancet.
            1997 Nov 15;350:1447-8.
        195.         Oksi J, Mertsola J, Reunanen M, Marjamaki M, Viljanen MK. Subacute
            multiple-site osteomyelitis caused by Borrelia burgdorferi. Clin Infect Dis 1994; 19(5):
            891-896.
        196.         Oksi J, Uksila J, Marjamäki M, Nikoskelainen J, Viljanen MK. Antibodies
            against whole sonicated Borrelia burgdorferi spirochetes, 41-kilodalton flagellin, and P39
            protein in patients with PCR- or culture-proven late Lyme borreliosis. J Clin Microbiol
            1995; 33: 2260-2264.
        197.         Oksi J, Nikoskelainen J, Viljanen MK. Comparison of oral cefixime and
            intravenous ceftriaxone followed by oral amoxicillin in disseminated Lyme borreliosis.
            Eur J Clin Microbiol Int Dis 1998; 17: 715-719.
        198.         Oksi J, Marjamäki M, Nikoskelainen J, Viljanen MK. Borrelia burgdorferi
            detected by culture and PCR in clinical relapse of disseminated Lyme borreliosis. Ann
            Med 1999; 31(3): 225-232. [40% of patients had clinical relapses that were PCR or
            culture-confirmed.]
        199.         Pachner AR, Delaney E, and O’Neill T. Neuroborreliosis in the nonhuman
            primate: Borrelia burgdorferi persists in the central nervous system. Ann Neurol 1995;
            38: 667-9.
        200.         Pachner AR, J Basta, E Delaney, D Hulinska. Localization of Borrelia
            burgdorferi in murine Lyme borreliosis by electron microscopy. Am J Trop Med Hyg
            1995; 52: 128-133.
        201.         Pachner AR, Cadavid D, Shu G, Dail D, Pachner S, Hodzic E, Barthold SW.
            Central and peripheral nervous system infection, immunity, and inflammation in the NHP
            model of Lyme borreliosis. Ann Neurol 2001; 50: 330-338. [in monkeys]
        202.         Pachner AR, D Dail, K Narayan, K Dutta, and D Cadavid. Increased expression
            of B-lymphocyte chemoattractant, but not pro-inflammatory cytokines, in muscle tissue
            in rhesus chronic Lyme borreliosis. Cytokine 2002; 19: 297-307.
        203.         Pachner AR, Basta J, Delaney E, and Hulinska D. Localization of Borrelia
            burgdorferi in murine Lyme borreliosis by electron microscopy. Am J Trop Med Hyg
            1995; 52: 128-133.
        204.         Pahl A, Kühbrandt U, Brune K, Röllinghoff M, and Gessner A. Quantitative
            detection of Borrelia burgdorferi by real-time PCR. J Clin Microbiol 1999; 37: 1958-
            1963.
        205.         Pal GS, Baker JT, and Wright DJM. Penicillin resistant Borrelia encephalitis
            responding to cefotaxime. Lancet 1988; 338: 50-51.
        206.         Pál E, Barta Z, Nagy F, Wágner M, Vécsei L. Neuroborreliosis in county
            Baranya, Hungary. Funct Neurol. 1998 Jan-Mar;13(1):37-46.
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 13
                                                           14 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 864
                                                                              7683



        207.         Pedersen LM, Friis-Møller A. Late treatment of chronic Lyme arthritis. Lancet.
            1991 Jan 26;337(8735):241.
        208.         Petrovic M, Vogelaers D, Van Renterghem L, Carton D, De Reuck J, and
            Afschrift M. Lyme borreliosis – review of the late stages and treatment of four cases.
            Acta Clin Belg. 1998; 53: 178-183.
        209.         Pfister HW, Preac Mursic V, Wilske B, Schielke E, Sorgel F, Einhaupl KMJ.
            Randomized comparison of ceftriaxone and cefotaxime in Lyme neuroborreliosis. Infect
            Dis 1991; 163(2): 311-318. [In one patient, Bb as isolated from the cerebrospinal fluid
            7.5 months after ceftriaxone therapy and, thus, showing that extended therapy is
            necessary.]
        210.         Phillips SE, Mattman LH, Hulinska D, and Moayad H. A proposal for the
            reliable culture of Borrelia burgdorferi from patients with chronic Lyme disease, even
            from those aggressively treated. Infection 1998; 26: 364-67.
        211.         Phillips SE, Harris NS, Horowitz R, Johnson L, Stricker RB. Lyme disease:
            scratching the surface. Lancet 2005; 366: 1771.
        212.         Phillips SE, Burrascano JJ, Harris NS, Johnson L, Smith PV, Stricker RB.
            Chronic infection in ‘post-Lyme borreliosis syndrome. Int J Epidemiol 2005; 34: 1439-
            1440.
        213.         Picha D, Moravcová L, Holecková D, Zd’ársky E, Valesová M, et al.
            Examination of specific DNA by PCR in clinical relapse of disseminated Lyme
            borreliosis. Int J Dermatol. 2008; 47: 1004-1010.
        214.         Picken RN, Strle F, Picken MM et al. Identification of three species of Borrelia
            burgdorferi sensu lato (B. garinii, B. afzelii) among isolates from acrodermatis chronica
            atrophicans lesions. J Invest Dermatol 1998; 110; 211-214. [chronic Lyme borreliosis].
        215.         Preac-Mursic V, Weber K, Pfister HW, Wilske B, Gross B, Baumann A, Prokop
            J. Survival of Borrelia burgdorferi in antibiotically treated patients with Lyme borreliosis.
            Infection 1989; 17(6): 355-359.
        216.         Preac-Mursic V, Patsouris E, Wilske B, Reinhardt S, Gross, and Mehraein P.
            Persistence of Borrelia burgdorferi and histopathological alterations in experimentally
            infected animals: a comparison with histopathological findings in human Lyme disease.
            Infection 1990; 18: 332-341. [gerbils]
        217.         Preac-Mursic V, Pfister HW, Spiegel H, Burk K, Wilske B, Reinhardt S,
            Boehmer R. First isolation of Borrelia burgdorferi from an iris biopsy. J Clin
            Neuroophthalmol 1993; 13(3): 155-161.
        218.         Preac Mursic V, Wanner G, Reinhardt S, Wilske B, Busch U, Marget W.
            Formation and cultivation of Borrelia burgdorferi spheroplast-L-form variants. Infection
            1996; 24: 218-226.
        219.         Preac Mursic V, Marget W, Busch U, Rigler DP, Hagl S. Kill kinetics of Borrelia
            burgdorferi and bacterial findings in relation to the treatment of Lyme borreliosis.
            Infection 1996; 24(1): 9-16. [Bb was isolated by culture in five patients, four of whom
            had previously tested antibody-negative.]
        220.         Priem S, Burmester GR, Kamradt T, Wolbart K, Rittig MG, et al. Detection of
            Borrelia burgdorferi by polymerase chain reaction in synovial membrane, but not in
            synovial fluid from patients with persisting Lyme arthritis after antibiotic therapy. Ann
            Rheum Dis 1998;57(2): 118-121. [After antibiotic treatment, synovial membrane still
            demonstrates spirochetes].
        221.         Reid MC, Schoen RT, Evans J, Rosenberg JC, and Horowitz RI. The
            consequences of overdiagnosis and overtreatment of Lyme disease: an observational
            study. Ann Intern Med. 1998;128(5): 354-362.
        222.         Reimers CD, de Koning J, Neubert U, Preac Mursic V, Koster JG, Muller Felberl
            W, Pongratz DE, Duray PH. Borrelia burgdorferi myositis: report of eight patients. J
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 14
                                                           15 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 865
                                                                              7684



            Neurol 1993; 240(5):278-283.
        223.         Rittig MG, Häupl T, Krause A, Kressel M, Groscurth P, Burmester GR. Borrelia
            burgdorferi-induced ultrastructural alterations in human phagocytes: a clue to
            pathogenicity? J Pathol 1994; 173: 269-282.
        224.         Roberts ED, Bohm RP, Jr., Cogswell FB, Lanners HN, Lowrie RC, Jr., et al.
            Chronic Lyme disease in the rhesus monkey. Lab Invest. 1995;72: 146-160. [rhesus
            monkey]
        225.         Roberts ED, Bohm RP, Jr., Lowrie RC, Jr., Habicht G, Katona L, Piesman J, and
            Philipp MT. Pathogenesis of Lyme neurobororeliosis in the rhesus monkey: the early
            disseminated and chronic phases of disease in the peripheral nervous system. J Infect Dis
            1998; 178: 722-732.
        226.         Rocha R, Lisboa L, Neves J, García López M, Santos E, Ribeiro A.
            Neuroborreliosis presenting as acute disseminated encephalomyelitis. Pediatr Emerg
            Care. 2012 Dec;28(12):1374-6.
        227.         Rohácová H, Hancil J, Hulinská D, Mailer H, Havlik J. Ceftriaxone in the
            treatment of Lyme neuroborreliosis. Infection. 1996 (Jan-Feb); 24(1): 88-90.
        228.         Roelcke U, Barnett W, Wilder-Smith E, Sigmund D, and Hacke W. Untreated
            neuroborreliosis: Bannwarth syndrome evolving into acute schizophrenia-like psychosis.
            J Neurol 1992; 239: 129-131.
        229.         Rosa Neto NS, Gauditano G, Yoshinari NH. Chronic lymphomonocytic
            meningoencephalitis, oligoarthritis and erythema nodosum: report of Baggio-Yoshinari
            syndrome of long and relapsing evolution. Rev Bras Reumatol. 2014 Mar-Apr;54(2):148-
            51.
        230.         Ruzic-Sablijic E, Strle F, and Cimperman J. The Ixodes ricinus tick as a vector of
            Borrelia burgdorferi in Slovenia. Eur J Epidemiol 1993; 9: 396-400.
        231.         Sala-Lizarraga JA, Salcede-Vivo J, Ferris J, Lopez-Andreu JA. Lyme borreliosis
            Lancet 1990; 345: 1436-1437.
        232.         Salit IE, Artsob H, Cheung SC. Imported case of Bannwarth's syndrome (chronic
            lymphocytic meningoradiculitis or Lyme meningitis). Can Dis Wkly Rep. 1988 Feb
            27;14(8):31-4.
        233.         Sapi E, and MacDonald A. Biofilms of Borrelia burgdorferi in chronic cutaneous
            borreliosis. Am. J. Clin. Pathol. 2008; 129: 988-989. [biofilms consist of a colony of
            spirochetes and cysts coated by a gelatinous, protective membrane]
        234.         Sapi E, Kaur N, Anyanwu S, Luecke DF, Datar A, Patel S, Rossi M, Stricker RB.
            Evaluation of in vitro antibiotic susceptibility of different morphologic form of Borrelia
            burgdorferi. Drug Resist. 2011; 4: 97-113.
        235.         Sapi E, Bastian SL, Mpoy CM, Scott S, Rattelle A, Pabbati N, Poruri A, Buruga
            D, Theophilus PAS, Pham TV, Datar A, Dhaliwai NK, MacDonald A, Rossi MJ, Sinha
            SK, and Luecke DF. 2012. Characterization of biofilm formation by Borrelia burgdorferi
            in vitro. PLOS One 7(10): e48277. doi: 10.1371/journal.pone.0048277 [biofilms consist
            of a colony of spirochetes and cysts coated by a gelatinous, protective membrane]
        236.         Sapi E, Pabbati N, Datar A, Davies EM, Rattelle A and Kuo BA. Improved
            culture conditions for the growth and detection of Borrelia from human serum. Int J Med
            Sci 2013; 10: 362-376.
        237.         Sauer A, Hansmann Y, Jaulhac B, Bourcier T, Speeg-Schatz C. Five cases of
            paralytic strabismus as a rare feature of Lyme disease. Clin Infect Dis. 2009 Mar
            15;48(6):756-9.
        238.         Schoen RT, Aversa JM, Rahn DW, and Steere AC. Treatment of refractory
            chronic Lyme arthritis with arthroscopic synvectomy. Arthritis Rheum 1991; 34(8):
            1056-1060.
        239.         Schlesinger P, Duray P, Burke B, Steere A, and Stillman A. Maternal-fetal
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 15
                                                           16 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 866
                                                                              7685



            transmission of the Lyme disease spirochete Borrelia burgdorferi. Ann Intern Med 1985;
            103: 67-68.
        240.         Schned ES. Lyme disease as an etiology of "unexplained" recurrent
            monoarthritis. Minn Med. 1984 Jun;67(6):325-8.
        241.         Schmidli J, Hunziker T, Moesli P, Schaad UB. Cultivation of Borrelia
            burgdorferi from joint fluid three months after treatment of facial palsy due to Lyme
            borreliosis. J Inf Dis 1988; 158(4): 905-906. [Bb was cultured from joint fluid after
            treatment.]
        242.         Schmitz JL, Schell RF, Lovrich SD, Callister SM and Coe JE; Characterization
            of the protective antibody response to Borrelia burgdorferi in experimentally infected
            LDH hamsters. Infect Immun 1991; 59: 1916-1921.
        243.         Schwan TG, Burgdorfer W, Schrumpf ME, Karstens RH. The urinary bladder: a
            consistent source of Borrelia burgdorferi in experimentally infected white-footed mice
            (Peromyscus leucoupus). J Clin Microbiol. 1988;26: 893-895. [white-footed mice]
        244.         Schwann TG, Piesman J, Golde WT, Dolan MC, Ros PA. Induction of an outer
            surface protein on Borrelia burgdorferi during tick feeding. Proc Natl. Acad. Sci. USA.
            1995; 92: 2909-2913. [change in physical characteristics by altering immunogenicity]
        245.         Seiler KP, and Weis JJ. Immunity to Lyme disease: protection, pathology and
            persistence. Curr Opin Immunol 1996; 8: 503-509.
        246.         Shadick NA, Phillips CB, Logigian EL, Steere AC, Kaplan RF, Berardi VP, et al.
            The long-term clinical outcomes of Lyme disease. A population-based retrospective
            cohort study. Ann Int Med 1994; 121: 560-567.
        247.         Sharma B, Brown AV, Matluck NE, Hu LT, Lewis K. Borrelia burgdorferi, the
            Causative Agent of Lyme Disease, Forms Drug-Tolerant Persister Cells. Antimicrob
            Agents Chemother. 2015 Aug;59(8):4616-24.
        248.         Shui Y, Tao W, Huang D, Li Y, Fan B. Spinal cord stimulation for chronic
            pain originating from Lyme disease. Pain Physician. 2012 Nov-Dec;15(6):511-4.
        249.         Singh SK and HJ Girschick. Molecular survival strategies of the Lyme disease
            spirochete Borrelia burgdorferi. Lancet Infect Dis 2004; 4: 575-583. [B. burgdorferi
            survives in ligaments, tendons, fibroblasts, synovial cells, endothelial cells, deep
            invaginations of cell membranes, myocyctes, joints, eyes, and bones.]
        250.         Skogman BH, Croner S, Nordwall M, Eknefelt M, Ernerudh J, and Forsberg P.
            Lyme neuroborreliosis in children: a prospective study of clinical features, prognosis, and
            outcome. Pediatic Infect. Dis. J. 2008; 27(12): 1089-1094.
        251.         Snydman DR, Schenkein DP, Berardi VP, Lastavica CC, Pariser KM. Borrelia
            burgdorferi in joint fluid in chronic Lyme arthritis. Ann Intern Med.
            1986;104(6):798-800.
        252.         Sonnesyn SW, Manivel JC, Johnson RC, Goodman JL. A guinea pig model for
            Lyme disease. Infect Immun. 1993;61: 4777-4784. [guinea pig]
        253.         Stanek G, Klein J, Bittner R, and Glogar D. Isolation of Borrelia burgdorferi
            from the myocardium of a patient with long standing cardiomyopathy. N Engl J Med
            1990; 322: 249-252.
        254.         Steere AC, Duray PH,, and Butcher EC. Spirochetal antigens and lymphoid cell
            surface markers in Lyme synovitis. Comparison with rheumatoid synovium and tonsillar
            lymphoid tissue. Arthritis Rheum 1988; 31: 487-495.
        255.         Steere AC, Bernardi VP, Weeks KE,, Logigan EL, Ackermann R. Evaluation of
            the intrathecal antibody response to Borrelia burgdorferi as a diagnostic test for Lyme
            neuroborreliosis. J. Infect. Dis. 1990; 161(6): 1203-1209.
        256.         Steere AC, Taylor E, McHugh GL, and Logigian EL. The overdiagnosis of Lyme
            disease. JAMA. 1993; 269(14): 1812-1816.
        257.         Steere AC, Levin RE, Molloy PJ, Kalis RA, Abraham JH, Liu NY, Schmid CH.
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 16
                                                           17 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 867
                                                                              7686



            Treatment of Lyme arthritis. Arthritis Rheum 1994; 37: 878-888.
        258.        Stein SL, Solvason HB, Biggart E, Spiegel D. A 25-year-old woman with
            hallucinations, hypersexuality, nightmares, and a rash. Am J Psychiatry 1996; 153: 545-
            551.
        259.        Straubinger RK, Straubinger AF, Jacobson RH, Chang Y, Summers BA, Erb HN,
            Appel MJG. Two lessons from the canine model of Lyme disease: migration of Borrelia
            burgdorgferi in tissues and persistence after antibiotic treatment. J Spiro Tick-Borne Dis
            1997; 4: 24-31. [In dogs: 30-day treatment diminished but failed to eliminate persistent
            infection.]
        260.        Straubinger RK, Summers BA, Chang YF, Appel MJG. Persistence of Borrelia
            burgdorferi in experimentally infected dogs after antibiotic treatment. J Clin Microbiol
            1997;35: 111-116. [dogs]
        261.        Straubinger RK. PCR-based quantification of Borrelia burgdorferi organisms in
            canine tissues over a 500-day postinfection period. J Clin Microbiol 2000; 38: 2191-
            2199. [All 8 infected dogs previously treated with 30-day antibiotics were PCR positive
            from tissue samples after necropsy].
        262.        Straubinger RK, Straubinger AF, Summers BA, and Jacobson RH. Status of
            Borrelia burgdorferi infection after antibiotic treatment and the effects of corticosteroids:
            an experimental study. J Infect Dis 2000;181: 1069-1081.
        263.        Stricker RB, Winger EE. Decreased CD57 lymphocyte subset in patients with
            chronic Lyme disease. Immunology Letters. 2001. 76: 43-48.
        264.        Stricker RB, Burrascano JJ, Winger EE. Long-term decrease in the CD57
            lymphocyte subset in a patient with chronic Lyme disease. Ann Agric Environ Med 2002;
            9: 111-113.
        265.        Stricker RB, Lautin A, Burrascano JJ. Lyme disease: point/counterpoint. Expert
            Rev Anti-Infect Ther 2005: 3: 155-165.
        266.        Stricker RB. Counterpoint: long-term antibiotic therapy improves persistent
            symptoms associated with Lyme disease. Clin Infect Dis 2007; 45: 149-157.
        267.        Stricker RB and Johnson L. Persistent Borrelia burgdorferi infection after
            treatment with antibiotics and anti-tumor necrosis factor-α. J Infect Dis 2008; 197: 1352-
            1353.
        268.        Stricker RB, Johnson L. Lyme disease diagnosis and treatment: lessons from the
            AIDS epidemic. Minerva Med. 2010;101(6):419–425.
        269.        Stricker RB, Johnson L. Lyme disease: the next decade. Infect. Drug Resist.
            2011; 4: 1-9.
        270.        Stricker RB, Johnson L. Persistent infection in chronic Lyme disease: does form
            matter? Res J Infect Dis 2013;1:2. http://dx.doi.org/10.7243/2052-5958-1-2.
        271.        Stricker RB, Johnson L. Borrelia burgdorferi aggrecanase activity: more
            evidence for persistent infection in Lyme disease. Front Cell Infect Microbiol. 2013 Aug
            14;3:40.
        272.        Strle F, Preac-Mursic V, Cimperman J, Ruzic E, Maraspin V, and Jereb M.
            Azithromycin versus doxycycline for treatment of eythema migrans: clinical and
            microbiological findings. Infection 1993; 21(2): 83-88.
        273.        Strle F, Cheng Y, Cimperman J, Maraspin V, Lotric-Furlan S, Nelson JA, Picken
            MM, Ruzic-Sabljic E, and Picken R. Persistence of Borrelia burgdorferi sensu lato in
            resolved erythema migrans lesions. Clin Inf Dis 1995; 23: 380-389.
        274.        Strle F, Maraspin V, Lotric-Furlan, Ruzic-Sabljic E, and Cimperman J.
            Azithromycin and doxycycline for treatment of Borrelia culture-positive erythema
            migrans. Infection 1996; 24: 64-68. [Skin-positive despite repeated antibiotic treatments.]
        275.        Summers BA, Straubinger AF, Jacobson RH, Chang YF, Appel MJG,
            Straubinger RK. Histopathological studies of experimental Lyme disease in the dog. J
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 17
                                                           18 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 868
                                                                              7687



            Comparative Pathol 2005; 133: 1-13.
        276.         Sung SY, McDowell JV, Carlyon JA, and Marconi RT. Mutation and
            recombination in the upstream homology box-flanked ospE-related genes of the Lyme
            disease spirochetes result in the development of new antigenic variants during infection.
            Infect Immun 2000; 68; 1319-1327.
        277.         Szer IS, Taylor E, Steere AC. The long-term course of Lyme arthritis in children.
            N Engl J Med. 1991 Jul 18;325(3):159-63.
        278.         Trevisan G, Cinco M, Agolzer A. Roseolar lesions in Lyme disease: Isolation of
            the causative agent. Int J Dermatol 1992;31:507-508.
        279.         Tunev SS, Hastey CJ, Hodzic E, Feng S, Barthold SW, Baumgarth N.
            Lymphoadenopathy during Lyme borreliosis is caused by spirochete migration-induced
            specific B cell activation. PLoS Pathog. 2011 May;7(5):e1002066.
        280.         Valesová M, et al. Detection of Borrelia in the synovial tissue from a patient with
            Lyme borreliosis by electron microscopy. J. Rheumatol. 1989;16(11): 1502-1505.
            [intracellar sanctuaries of Bb]
        281.         Valesová H, Mailer J, Havlik J, Hulínská, D, Hercogová. Long-term results in
            patients with Lyme arthritis following treatment with ceftriaxone. Infection. 1996 (Jan-
            Feb); 24(1): 98-102.
        282.         Vartiovaara I. Living with Lyme. Lancet 1995; 345: 842-844.
        283.         Vegsundvåg J, Nordeide J, Reikvam A, Jenum P. Late cardiac manifestation of
            infection with Borrelia burgdorferi (Lyme disease). BMJ. 1993 Jul
            17;307(6897):173.
        284.         Walberg P, Granlund H, Nyman D, Panelius J, Seppälä I. Treatment of late Lyme
            borreliosis. J Infection. 1994; 29: 255-261.
        285.         Waniek C, Prohovnik I, Kaufman MA, Dwork AJ. Rapid progressive frontal-type
            dementia associated with Lyme disease. J Neuropsychiatry Clin Neurosci. 1995; 7: 345-
            347. (B. burgdorferi detected at autopsy).
        286.         Wang P, Gartenhaus R, Sood SK, DeVoti J, Singer C, Dorante G, Hilton E.
            Detection of Borrelia DNA in circulating monocytes as evidence of persistent Lyme
            disease. J Spiro Tick-Borne Dis. 2000; 7: 16-19.
        287.         Weber K. Treatment failure in erythema migrans: a review. Infection. 1996; 24:
            73-75.
        288.         Weis JJ, Yang L, Seiler KP, Silver RM. Pathological manifestations in murine
            Lyme disease: association with tissue invasion and spirochete persistence. Clin Infect Dis
            1997 (Suppl 1): S18-24.
        289.         Wienecke R, Zoechling N, Neubert U. Molecular subtyping of Borrelia
            burgdorferi in erythema migrans and acrodermatitis chronica atrophicans. J Invest
            Dermatol 1994; 103; 19-22. [chronic Lyme borreliosis].
        290.         Xu Q, Mcshan K, Liang FT. Modification of Borrelia burgdorferi to overproduce
            OspA or VlsE alters its infectious behaviour. Microbiology 2008; 154: 3420-3429.
        291.         Yang L, Weis JH, Eichwald E, Kolbert CP, Persing DH, Weis JJ. Heritable
            susceptibility to severe Borrelia burgdorferi-induced arthritis is dominant and is
            associated with persistence of large numbers of spirochetes in tissues. Infect Immun
            1994; 62: 492-500.
        292.         Young D, Hussell T, Dougan G. Chronic bacterial infections: living with
            unwanted guests. Nat Immunol 2002 Nov; 3(11): 1026-1032.
        293.         Yrjänäinen H, Hytönen J, Söderström KO, Oksi J, Hartiala K, Viljanen MK.
            Persistent joint swelling and Borrelia-specific antibodies in Borrelia garinii-infected mice
            after eradication of vegetative spirochetes with antibiotic treatment. Microbes Infect
            2006;8: 2044-2051. [persistence if Bb in mice]
        294.         Yrjänäinen H, Hyotenen J, Song SR, Oksi J, Hartiala K, et al. Anti-tumor
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 18
                                                           19 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 869
                                                                              7688



            necrosis factor-alpha treatment activates Borrelia burgdorferi spirochetes in 4 weeks after
            ceftriaxone treatment in C3H/He mice. J Infect Dis 2007;195: 1489-1496. [mice]
        295.         Yrjänäinen H, Hytönen J, Hartiala P, Oksi J, Viljanen MK. Persistence of
            borrelial DNA in the joints of Borrelia burgdorferi-infected mice after ceftriaxone
            treatment. APMIS 2010;118(9): 665-673. [Borrelia burgdorferi DNA in joints and tissue
            adjacent to the joint is the niche of persisting B. burgdorferi in ceftriaxone-treated mice.]
        296.         Zalaudek I, Leinweber B, Kerl H, Müllegger RR. Acrodermatitis chronica
            atrophicans in a 15-year-old girl misdiagnosed as venous insufficiency for 6
            years. J Am Acad Dermatol. 2005 Jun;52(6):1091-4.
        297.         Zhang JR, Hardham JM, Barbour AG, and Norris SJ. Antigenic variation in
            Lyme disease borreliae by promiscuous recombination of VMP-like sequence cassettes.
            Cell 1997; 89: 275-285. [antigenic variation: a defense stratagem of B. burgdorferi]
        298.         Zhang Y. Persisters, persistent infections and the Yin-Yang model. Emerg
            Microbes Infect 2014;3:e3.
        299.         Zimering JH, Williams MR, Eiras ME, Fallon BA, Logigian EL, Dworkin RH et
            al. Acute and chronic pain associated with Lyme borreliosis: clinical characteristics and
            pathophysiologic mechanisms. Pain. 2014 Aug;155(8):1435-1438.
        300.         Ziska MH, Donta ST, Demarest FC. Physician preferences in the diagnosis and
            treatment of Lyme disease in the United States. Infection 1996; 24: 182-186.

     Neuropsychiatric Symptoms and Lyme/Tick-Borne Diseases

        1. Aalto A, Sjowall J, Davidsson L, Forsberg P, Smedby O. Brain magnetic resonance
            imaging does not contribute to the diagnosis of chronic neuroborreliosis. Acta Radiol
            2007; 48: 755-762. [white matter hyperintensities or basal ganglia lesions].
        2. Ackermann R, Rehse-Kupper B, Gollmer E, Schmidt R.Chronic neurologic
            manifestations of erythema migrans borreliosis. Ann N Y Acad Sci. 1988;539:16-23.
        3. Adams WV, Rose CD, Eppes SC, Klein JD. Long-term cognitive effects of Lyme disease
            in children. Appl Neuropsychol 1999;6(1):39-45
        4. Alaedini A, Latov N Antibodies against OspA epitopes of Borrelia burgdorferi cross-
            react with neural tissue.. J Neuroimmunol. 2005 Feb;159(1-2):192-5. Epub 2004 Nov
            26.
        5. Almeida OP, Lautenschlager NT. Dementia associated with infectious diseases. Int
            Psychogeriatr. 2005;17 Suppl 1:S65- 77. Review.
        6. Amsterdam JD, O’Reardon JP. Treatment-Resistant Depression: Progress and
            Limitations. Psychiatric Annals. 1998;28(11):633
        7. APA Work Group on Psychiatric Evaluation. The American Psychiatric Association
            Psychiatric Guidelines for the Psychiatric Assessment of Adults Third Edition.
        8. Asadipooya K, Dehghanian A, Omrani GH, Abbasi F. Short-course treatment in
            neurobrucellosis: a study in Iran. Neurol India. 2011 Jan-Feb;59(1):101-3.
        9. Asch ES, Bujak DI, Weiss M, Peterson MG, Weinstein A. Lyme disease: an infectious
            and postinfectious syndrome. J Rheumatol. 1994 Mar;21(3):454-61
        10. Askenazy F, Dor E, Benoit M, Dupuis G, Serret S, Myquel M, Seddiki Y. Catatonia in a
            14 year-old girl: treatment with clorazepam and carbamazepine, a 10-year follow-up.
            Encephale. 2010 Feb;36(1):46-53.
        11. Banerjee R, Liu JJ, Minhas HM. Lyme neuroborreliosis presenting with alexithymia and
            suicide attempts. J Clin Psychiatry. 2013 Oct;74(10):981.
        12. Bar KJ, Jochum T, Hager F, Meissner W, Sauer H. Painful hallucinations and somatic
            delusions in a patient with the possible diagnosis of neuroborreliosis. Clin J Pain. 2005
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 19
                                                           20 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 870
                                                                              7689




              Jul-Aug;21(4):362-3.
        13.   Barnett W, Sigmund D, Roelcke U, Mundt C. Endogenous paranoid-hallucinatory
              syndrome caused by Borrelia encephalitis Nervenarzt 1991 Jul;62(7):445-7 [German]
        14.   Battaglia H, Alvarez G, Mercau A, Fay M, Campodonico M. Psychiatric
              symptomatology associated with presumptive Lyme disease: Clinical evidence. J Spiro
              Tick-Borne Dis 2000; 7: 22-25.
        15.   Bechter K. Diagnosis of infectious or inflammatory psychosyndromes. Open Neurol J.
              2012; 6:113-118.
        16.   Binalsheikh IM, Griesemer D, Wang S, Alvarez-Altalef R. Lyme neuroborreliosis
              presenting as Alice in Wonderland syndrome. Pediatr Neurol. 2012; 46:185-186.
        17.   Tselis A, MD, Booss J. Behavioral consequences of infections of the central nervous
              system: with emphasis on viral infections. J Am Acad Psychiatry Law 2003;31:289–98.
        18.   Belman AL, Iyer M, Coyle PK, Dattwyler R. Neurologic manifestations in children with
              North American Lyme disease. Neurology. 1993 Dec;43(12):2609-14.
        19.   Belman AL, Iyer M, Coyle PK, Dattwyler R. Neurologic manifestations in children with
              North American Lyme disease. Neurology. 1993 Dec;43(12):2609-14.
        20.   Benke T, Gasse T, Hittmair-Delazer M, Schmutzhard E. Lyme encephalopathy: long-
              term neuropsychological deficits years after acute neuroborreliosis. Acta Neurol Scand.
              1995 May;91(5):353-7.
        21.   Berman DS, Wenglin BD. Complaints attributed to chronic Lyme disease: depression or
              fibromyalgia? Am J Med. 1995 Oct;99(4):440.
        22.   Bertholon P, Cazorla C, Carricajo A, Oletski A, Laurent B. Bilateral sensorineural
              hearing loss and cerebellar ataxia in the case of late stage Lyme disease. Braz J
              Otorhinolaryngol. 2012 Dec;78(6):124.
        23.   Bertrand E, Szpak GM, Pilkowski E, Habib N, Lipczynska-Lojkowska W, Rudnicka A,
              Tylewska-Wierzbanowska S, Kulczycki J. Central nervous system infection caused by
              Borrelia burgdorferi. Clinico-pathological correlation of three post-mortem cases. Folia
              Neuropathol 1999;37:43-51.
        24.   Biesiada G, Czapiel J, Sobczyk-Krupiarz I, Garlicki A, Mach T. Neuroborreliosis with
              extrapyramidal symptoms: a case report. Pol Arch Med Wewn. 2008 May;118(5):314-7.
        25.   Bitam I, Raoult D. Other Tick-Borne Diseases in Europe. Curr Probl Dermatol.
              2009;37:130-154. Epub 2009 Apr 8
        26.   Blanc F; GEBLY. Neurologic and psychiatric manifestations of Lyme disease. Med Mal
              Infect. 2007 Jul-Aug;37(7- 8):435-45. Epub 2007 Mar 9. Review.
        27.   Bloom BJ, Wyckoff PM, Meissner HC, Steere AC. Neurocognitive abnormalities in
              children after classic manifestations of Lyme disease. Pediatr Infect Dis J 1998;
              17(3):189-96.
        28.   Bloom BJ, Wyckoff PM, Meissner HC, Steere AC. Neurocognitive abnormalities in
              children after classic manifestations of Lyme disease. Pediatr Infect Dis J. 1998
              Mar;17(3):189-96.
        29.   Borgermans L, Goderis G, Vandevoorde J, Devroey D. Relevance of chronic Lyme
              disease to family medicine as a complex multidimensional chronic disease construct: A
              systematic review. Int J Family Med. 2014;2014:138016.
        30.   Bransfield R, Brand S, Sherr V. Treatment of patients with persistent symptoms and a
              history of Lyme disease. N Engl J Med. 2001 Nov 8;345(19):1424-5.
        31.   Bransfield RC. The psychoimmunology of Lyme/tick-borne diseases and its association
              with neuropsychiatric symptoms. Open Neurol J. 2012; 6:88-93.
        32.   Bransfield RC, Wulfman JS, Harvey WT, Usman AI. The association between tick-borne
              infections, Lyme borreliosis and autism spectrum disorders. Med Hypotheses.
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 20
                                                           21 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 871
                                                                              7690




              2008;70(5):967-74.
        33.   Bransfield RC. Case report: Lyme disease and complex partial seizures. J Spiro Tick-
              borne Dis. 1999; 6:123-125 .
        34.   Bransfield RC. Diagnosis, treatment, and prevention of Lyme disease. JAMA. 1998 Sep
              23-30;280(12):1049; author reply 1051.
        35.   Bransfield RC. Lyme disease, comorbid tick-borne diseases, and neuropsychiatric
              disorders. Psychiatric Times. 2007 Dec; 24(14)59-61
        36.   Bransfield RC. Preventable cases of autism: relationship between chronic infectious
              disease and neurological outcome. Pediatric Health. (2009) April 3(2).
        37.   Bransfield RC. Relationship of Inflammation and Autoimmunity to Psychiatric Sequelae
              in Lyme Disease. Psychiatric Ann. 2012 42(9):337-41
        38.   Bransfield RC. The diagnosis of Lyme disease. Hosp Pract (Minneap). 1996 Aug
              15;31(8):35, 40.
        39.   Bransfield RC, Kuhn M. Autism and Lyme disease. JAMA. 2013 Aug 28;310(8):856-7.
        40.   Bransfield RC. The psychoimmunology of Lyme/tick-borne diseases and its association
              with neuropsychiatric symptoms. Open Neurol J. 2012; 6: 88-93.
        41.   Bransfield RC. Intrusive symptoms and infectious encephalopathies. Neurol Psychiatr
              Brain Res. 2016; 22(1): 3-4.
        42.   Breitschwerdt EB, Maggi RG, Cadenas MB, Vissotto de Paiva Diniz PP. A groundhog, a
              novel Bartonella sequence, and my father’s death. Emerg Infect Dis. 2009 Aug;15(12):
              2080-6.
        43.   Breitschwerdt EB. Bartonellosis, One Health and all creatures great and small. Vet
              Dermatol. 2017 Feb;28(1):96-e21.
        44.   Breitschwerdt EB. Maggi RG, Nicholson WL, Cherry NA, Woods CW. Bartonella sp.
              bacteremia in patients with neurological and neurocognitive dysfunction. J Clin
              Microbiol. 2008;46(9):2856–2861.
        45.   Brinck T, Hansen K, Olesen J. Headache resembling tension-type headache as the single
              manifestation of Lyme neuroborreliosis. Cephalalgia. 1993 Jun;13(3):207-9.
        46.   Brown JS Jr. Geographic correlation of schizophrenia to ticks and tick-borne
              encephalitis. Schizophr Bull 1994;20(4):755-75 .
        47.   Burakgazi AZ. Lyme disease -induced polyradiculopathy mimicking amyotrophic lateral
              sclerosis. Int J Neurosci. 2014 Nov;124(11):859-62.
        48.   Burns RB, Hartman EE. A 58-year-old man with a diagnosis of chronic Lyme disease, 1
              year later. JAMA. 2003 Dec 24;290(24):3247.
        49.   Caliendo MV, Kushon DJ, Helz JW. Delirium and Lyme disease. Psychosomatics. 1995
              Jan-Feb;36(1):69-74.
        50.   Cameron D. Severity of Lyme disease with persistent symptoms. Insights from a double-
              blind placebo-controlled clinical trial. Minerva Med. 2008 Oct;99(5):489-96.
        51.   Cameron DJ Consequences of treatment delay in Lyme disease. J Eval Clin Pract. 2007
              Jun;13(3):470-2.
        52.   Carla Rothaus A Girl with Seizures SOURCE: NEJM. May 22nd, 2015
              http://blogs.nejm.org/now/index.php/a-girl-with-seizures/2015/05/22/comment-page-
              1/#comment-225701
        53.   Chabria SB, Lawrason J Altered mental status, an unusual manifestation of early
              disseminated Lyme disease: A case report.. J Med Case Reports. 2007 Aug 9;1:62.
        54.   Chan L, Reilly KM, Snyder HS. An unusual presentation of cat scratch encephalitis. J
              Emerg Med. 1995 Nov- Dec;13(6):769-72.
        55.   Chandra AM, Keilp JG, Fallon BA Correlates of Perceived Health-Related Quality of
              Life in Post-treatment Lyme Encephalopathy. Psychosomatics. 2013 Jul 9.
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 21
                                                           22 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 872
                                                                              7691



            doi:10.1016/j.psym.2013.04.003
        56. Cheherama M, Zagardo MT, Koski CL Subarachnoid hemorrhage in a patient with Lyme
            disease. Neurology. 1997;48:520-523
        57. Cintron R, Pachner AR. Spirochetal diseases of the nervous system. Curr Opin Neurol.
            1994 Jun;7(3):217-22. Review.
        58. Clarissou J, Song A, Bernede C, Guillemot D, Dinh A, Ader F, Perronne C, Salomon J.
            Efficacy of a long-term antibiotic treatment in patients with a chronic Tick Associated
            Poly-organic Syndrome (TAPOS). Med Mal Infect. 2009 Feb;39(2):108-15. Epub 2009
            Jan 4.
        59. Corral I, Sanchis G, Garcia-Ribas G, Quereda C, Escudero R, de Blas G. Demyelinating
            polyradiculitis in neuroborreliosis. Neurologia. 1995 Feb;10:110-113 .
        60. Cowley G, Underwood A.A disease in disguise. Lyme can masquerade as migraine, or as
            madness. Newsweek. 2004 Aug 23;144(8):62.
        61. Coyle PK, Deng Z, Schutzer SE, Belman AL, Benach J, Krupp LB, Luft B. Detection of
            Borrelia burgdorferi antigens in cerebrospinal fluid. Neurology 1993;43:1093-1097.
        62. Coyle PK, Schutzer SE, Deng Z, Krupp LB, Belman AL, Benach JL, Luft BJ. Detection of
            Borrelia burgdorferi-specific antigen in antibody-negative cerebrospinal fluid in
            neurologic Lyme disease. Neurology. 1995 Nov;45(11):2010-5.
        63. Créange A. Clinical manifestations and epidemiological aspects leading to a diagnosis of
            Lyme borreliosis: neurological and psychiatric manifestations in the course of Lyme
            borreliosis Med Mal Infect. 2007 Jul-Aug;37(7-8):532-9. Epub 2007 Mar 26.
        64. Császár T, Patakfalvi A. Differential diagnostic problems in Lyme disease - Borrelia
            infection resulting in acute exogenous psychosis. Orv Hetil. 1994 Oct 9;135(41):2269-71.
        65. Dattwyler RJ, Halperin JJ. Failure of tetracycline therapy in early Lyme disease. Arthritis
            Rheum. 1987 Apr;30(4):448- 50.
        66. Dekonenko EP, Umanskii KG, Virich IE, Kupriianova LV, Rudometov, IuP, Bagrov FI
            The basic syndromes of neurological disorders in Lyme borreliosis. Ter Arkh 1995; 67
            (11) : 52-53
        67. Donta ST, Noto RB, Vento JA. SPECT Brain Imaging in Chronic Lyme Disease. Clinical
            Nuclear Medicine & Volume 37, Number 9, September 2012
        68. Druschky K, Stefan H, Grehl H, Neundörfer B. Secondary normal pressure
            hydrocephalus. A complication of chronic neuroborreliosis. Nervenarzt. 1999
            Jun;70(6):556-9. German.
        69. Dupeyron A, Lecocq J, Jaulhac B, et al. Sciatica, disk herniation, and neuroborreliosis. A
            report of four cases. Joint Bone Spine. 2004; 71: 433-437.
        70. Dupuis MJ. Multiple neurologic manifestations of Borrelia burgdorferi infection. Rev
            Neurol (Paris) 1988;144(12):765- 75
        71. Edelstyn NM, Hunter B, Ellis SJ. Bilateral dorsolateral thalamic lesions disrupts
            conscious recollection. Neuropsychologia. 2006;44(6):931-8. Epub 2005 Oct 25.
        72. Breitschwerdt EB, Mascarelli PE, Schweickert LA, Ricardo G. Maggi RG, Hegarty BC,
            Bradley JM, Woods CW. Hallucinations, sensory neuropathy, and peripheral visual
            deficits in a young woman infected with Bartonella koehlerae. J Clin Microbiol. 2011;
            49: 3415–3417
        73. Eikeland R, Mygland A, Herlofson K, Ljøstad U. European neuroborreliosis: quality of
            life 30 months after treatment. Acta Neurol Scand. 2011Nov;124(5):349-54.
        74. Elkins LE, Pollina DA, Scheffer SR, Krupp LB. Psychological states and
            neuropsychological performances in chronic Lyme disease. Appl Neuropsychol
            1999;6(1):19-26.
        75. Engman M-L, Lindström K, Sallamba M, Hertz C, et al. One-year follow-up of tick-
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 22
                                                           23 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 873
                                                                              7692



              borne central nervous system infections in childhood. Pediatric Infect Dis J. 2012; 31(6):
              570-4.
        76.   Eskow E, Rao RV, Mordechai E. Concurrent infection of the central nervous system by
              Borrelia burgdorferi and Bartonella henselae: evidence for a novel tick-borne disease
              complex. Arch Neurol. 2001 Sep;58(9):1357-63.
        77.   Etienne M, Carvalho P, Fauchais AL, Pestel-Caron M, Doucet J, Chassagne P. Lyme
              neuroborreliosis revealed as a normal pressure hydrocephalus: a cause of reversible
              dementia. J Am Geriatr Soc. 2003 Apr;51(4):579-80.
        78.   Fallon BA, Schwartzberg M, Bransfield R, Zimmerman B, Scotti A, Weber CA,
              Liebowitz MR. Late-stage neuropsychiatric Lyme borreliosis. Case reports.
              Psychosomatics 1995; 36: 295-300.
        79.   Fallon BA, Das S, Plutchok JJ, Tager F, Liegner K, Van Heertum R. Functional brain
              imaging and neuropsychological testing in Lyme disease. Clin Infect Dis 1997; 25 (suppl
              1): S57-S63.
        80.   Fallon BA, Bird H, Hoven C, Cameron D, Liebowitz MR, Shaffer S. Psychiatric aspects
              of Lyme disease in children and adolescents: A community epidemiologic study in
              Westchester, New York. J Spiro Tick-Borne Dis 1994; 1:98-100
        81.   Fallon BA, Das S, Plutchok JJ, Tager F, Liegner K, Van Heertum R. Functional Brain
              Imaging and Neuropsychological Testing in Lyme Disease. Clin Infect Dis 1997; 25:S57-
              63
        82.   Fallon BA, Javitch JA, Hollander E, Liebowitz MR. Hypochondriasis and obsessive
              compulsive disorder: overlaps in diagnosis and treatment. J Clin Psychiatry. 1991:
              52(11):457-60.
        83.   Fallon BA, Keilp J, Prohovnik I, Heertum RV, Mann JJ. Regional cerebral blood flow
              and cognitive deficits in chronic Lyme disease. J Neuropsychiatry Clin Neurosci. 2003
              Summer;15(3):326-32.
        84.   Fallon BA, Kochevar JM, Gaito A, Nields JA. The underdiagnosis of neuropsychiatric
              Lyme disease in children and adults. Psychiatr Clin North Am. 1998; 21: 693-703
        85.   Fallon BA, Levin ES, Schweitzer PJ, Hardesty D. Inflammation and central nervous
              system Lyme disease. Neurobiol Dis. 2010 Mar;37(3):534-41.
        86.   Fallon BA, Lipkin RB, Corbera KM, Yu S, Nobler MS, Keilp JG, Petkova E, Lisanby
              SH, Moeller JR, Slavov I, Van Heertum R, Mensh BD, Sackeim HA. Regional cerebral
              blood flow and metabolic rate in persistent Lyme encephalopathy. Arch Gen Psychiatry.
              2009 May;66(5):554-63.
        87.   Fallon BA, Nields JA Acute disseminated encephalomyelitis [letter]. J Neuropsychiatry
              Clin Neurosci 1998 Summer;10(3):366-7
        88.   Fallon BA, Nields JA, Burrascano JJ, Liegner K, DelBene D, Liebowitz MR. The
              neuropsychiatric manifestations of Lyme Borreliosis. Psychiatric Quarterly 1992; 63: 95-
              117.
        89.   Fallon BA, Nields JA, Parsons B, Liebowitz MR, Klein DF. Psychiatric manifestations of
              Lyme borreliosis. J Clin Psychiatry 1993 Jul;54(7):263-8
        90.   Fallon BA, Nields JA. Lyme Disease: A neuropsychiatric illness. Am J Psychiatry 1994
              Nov;151(11):1571-83
        91.   Fallon BA, Petkova E, Keilp JG, Britton CB. Ongoing discussion about the US clinical
              Lyme trials. Am J Med. 2014 Feb;127(2):e7.
        92.   Fallon BA, Keilp JG, Corbera KM, Petkova K, Britton CB, Dwyer E, et al. A
              randomized, placebo-controlled trial of repeated IV antibiotic therapy for Lyme
              encephalopathy. Neurology 2008; 70: 992-1003.
        93.   Fallon BA, Petkova E, Keilp JG, Britton CB. A reappraisal of the U.S. clinical trials of
              post-treatment Lyme disease syndrome. Open Neurol J. 2012; 6:79-87.
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 23
                                                           24 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 874
                                                                              7693



        94. Fallon BA, Schwartzberg M, Bransfield R, Zimmerman B, Scotti A, Weber CA,
            Liebowitz MR. Late-stage neuropsychiatric Lyme borreliosis: Differential diagnosis and
            treatment. Psychosomatics 1995;36:295-300
        95. Fallon BA, Vaccaro B, Romano M, Clemente D. Neuropsychiatric and neuropathologic
            aspects of Lyme disease. Psychiatric Annals. 2006;36:120-128.
        96. Fallon BA, Weis N, Tager F, Fein L, Liegner K, Liebowitz MR. Repeated antibiotic
            therapy in chronic Lyme disease. J Spiro Tick-Borne Dis. 1999; 6: 1-9.
        97. Fallon BA, Keilp J, Prohovnik I, Heertum RV, Mann JJ. Regional cerebral blood flow
            and cognitive deficits in chronic Lyme disease. J Neuropsychiatry Clin Neurosci 2003;
            15: 326-332.
        98. Fallon BA, Lipkin RB, Corbera KM, Yu S, Nobler MS, Keilp JG, Petkova E, Lisanby
            SH, Moeller JR, Slavov I, Van Heertum R, Mensh BD, and Sackeim HA. Regional
            cerebral blood flow and metabolic rate in persistent Lyme encephalopathy. Arch Gen
            Psychiatry 2009; 66: 554-563.
        99. Farshad-Amacker NA, Scheffel H, Frauenfelder T, Alkadhi H. Brainstem abnormalities
            and vestibular nerve enhancement in acute neuroborreliosis. BMC Research Notes 2013;
            6: 551.
        100.         Ferroir JP, Reignier A, Nicolle MH, Guillard A. Meningoradiculoencephalitis in
            Lyme disease. A case with major regressive mental disorders. Presse Med. 1988 Apr
            16;17(14):697.
        101.         Fritzsche M. Seasonal correlation of sporadic schizophrenia to Ixodes ticks and
            Lyme borreliosis. Int J Health Geogr. 2002; 1:2
        102.         Fritzsche M. Geographical and seasonal correlation of multiple sclerosis to
            sporadic schizophrenia. Int J Health Geogr. 2002 Dec 20;1(1):5.
        103.         Frykholm BO. On the question of infectious aetiologies for multiple sclerosis,
            schizophrenia and the chronic fatigue syndrome and their treatment with antibiotics. Med
            Hypotheses 2010 Apr;74(4):758-60.
        104.         Garakani A, Mitton AG. New-onset panic, depression with suicidal thoughts, and
            somatic symptoms in a patient with a history of Lyme disease. Case Rep Psychiatry.
            2015;2015:457947.
        105.         Garcia-Monco JC, Benach JL. Lyme neuroborreliosis. Ann Neurol 1995 Jun; 37:
            691-70.
        106.         García-Moncó JC, Benach JL Neurological manifestations of Lyme disease.
            Enferm Infec Microbiol Clin. 1989 Nov;7(9):501-6.
        107.         Garcia-Monco JC, Villar BF, Alen JC, Benach JL. Borrelia burgdorferi in the
            central nervous system: experimental and clinical evidence for early invasion. J Infect
            Dis. 1990 Jun;161(6):1187-93.
        108.         García-Moreno JM, Izquierdo G, Chacón J, Angulo S, Borobio MV.
            Neuroborreliosis in a patient with progressive supranuclear paralysis. An association or
            the cause? Rev Neurol. 1997 Dec;25(148):1919-21.
        109.         Gasse T, Murr C, Meyersbach P, Schmutzhard E, Wachter H, Fuchs D.
            Neopterin production and tryptophan degradation in acute Lyme neuroborreliosis versus
            late Lyme encephalopathy. Eur J Clin Chem Clin Biochem. 1994 Sep;32(9):685-9.
        110.         Gaudino EA, Coyle PK, Krupp LB. Post-Lyme syndrome and chronic fatigue
            syndrome. Neuropsychiatric similarities and differences. Arch Neurol. 1997
            Nov;54(11):1372-6.
        111.         Gaudino EA, Coyle PK, Krupp LB. Post-Lyme syndrome and chronic fatigue
            syndrome. Neuropsychiatric similarities and differences. Arch Neurol 1997
            Nov;54(11):1372-6
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 24
                                                           25 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 875
                                                                              7694



        112.         Gentile I, Zappulo E, Militerni R, Pascotto A, Borgia G, Bravaccio C.
            Etiopathogenesis of autism spectrum disorders: Fitting the pieces of the puzzle together.
            Med Hypotheses. 2013 Jul;81(1):26-35.
        113.         George TI, Manley G, Koehler JE, Hung VS, McDermott M, Bollen A. Detection
            of Bartonella henselae by polymerase chain reaction in brain tissue of an
            immunocompromised patient with multiple enhancing lesions. Case report and review of
            the literature. J Neurosurg. 1998 Oct;89(4):640-4.
        114.         Gerstenblith TA, Stern TA. Lyme disease: a review of its epidemiology,
            evaluation, and treatment. Psychosomatics. 2014 Sep-Oct;55(5):421-9.
        115.         Gheorghiev C, De Montleau F, Defuentes G. Alcohol and epilepsy: A case report
            between alcohol withdrawal seizures and neuroborreliosis. Encephale 2011
            Jun;37(3):231-7.
        116.         Greenberg HE, Ney G, Scharf SM, Ravdin L, Hilton E. Sleep quality in Lyme
            disease. Sleep. 1995 Dec;18(10):912-6.
        117.         Greenberg R. Infections and childhood psychiatric disorders: Tick-borne illness
            and bipolar disorder in youth. Bipolar Disord. 2017; 3:1.
        118.         Greenblatt D, Krupp LB, Belman AL Parainfectious meningo-encephalo-
            radiculo-myelitis (cat scratch disease, Lyme borreliosis, brucellosis, botulism,
            legionellosis, pertussis, mycoplasma). Handb Clin Neurol 2013; 112: 1195-207.
        119.         Grzywa A, Karakuła H, Górecka J, Chuchra M. Delusional disorders in the
            course of tick-born encephalitis and borreliosis in patients with hemophilia A and
            posttraumatic epilepsy--diagnostic and therapeutic difficulties Pol Merkur Lekarski. 2004
            Jan;16(91):60- 3. Polish.
        120.         Gueglio B, Raffi F, Marjolet M. Lyme neuroborreliosis of mental manifestation.
            Apropos of a case. Rev Med Interne. 1996;17(7):599. [French]
        121.         Gustaw K, Beltowska K, Dlugosz E. Co-existance of toxoplasmosis and
            neuroborreliosis - a case report. Ann Agric Environ Med. 2005;12(2):305-8.
        122.         Gustaw K, Beltowska K, Studzinska MM. Neurological and psychological
            symptoms after the severe acute neuroborreliosis. Ann Agric Environ Med 2001;8(1):91-
            4
        123.         Gustaw-Rothenberg K. Cognitive impairments after tick-borne encephalitis.
            Dement Geriatr Cogn Disord. 2008;26:165-168.
        124.         Haass A. Lyme neuroborreliosis. Curr Opin Neurol. 1998;11:253-258.
        125.         Hájek T, Libiger J, Janovská D, Hájek P, Alda M, Höschl C. Clinical and
            demographic characteristics of psychiatric patients seropositive for Borrelia burgdorferi.
            Eur Psychiatry. 2006 Mar;21(2):118-22.
        126.         Hajek T, Paskova B, Janovska D, Bahbouh R, Hajek P, Libiger J, Hoschl C.
            Higher prevalence of antibodies to Borrelia burgdorferi in psychiatric patients than in
            healthy subjects. Am J Psychiatry 159:297-301, February 2002.
        127.         Halperin JJ, Luft BJ, Anand AK, Roque CT, Alvarez O, Volkman DJ, Dattwyler
            RJ. Lyme neuroborreliosis: central nervous system manifestations. Neurology. 1989
            Jun;39(6):753-9.
        128.         Halperin JJ. Prolonged Lyme disease treatment: enough is enough. Neurology
            2008; 70(13): 986-987.
        129.         Harvey WT, Martz D. Motor neuron disease recovery associated with IV
            ceftriaxone and anti-Babesia therapy. Acta Neurol Scand 2007: 115: 129–131.
        130.         Hassett AL, Radvanski DC, Buyske S, Savage SV, and Sigal LH. Psychiatric
            comorbidity and psychological factor in patients with “chronic Lyme disease.” Am J
            Med. 2009; 122(9): 843-850.
        131.         Hassett AL, Radvanski DC, Buyske S, Savage SV, Gara M, Escobar JI, Sigal LH
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 25
                                                           26 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 876
                                                                              7695



            Role of psychiatric comorbidity in chronic Lyme disease. Arthritis Rheum. 2008 Dec
            15;59(12):1742-9.
        132.        Helon B, Tluczek TW, Buczyjan A, Adamczyk-Helon A, Wojnarowicz M,
            Mikula R, Cicinski P, Bojarska J. Polymorphic mental disorders in the course of Lyme
            borreliosis--case study. Psychiatr Pol. 2009 May-Jun;43(3):353-61.
        133.        Hernandez-Albujar S, Rubio G, Gopar J, Galeote G, Rey R, Gil A. Parasitic
            delirium in patient with multiorganic pathology: a complex situation. An Med Interna
            1996 Nov;13(11):549-51 [Spanish]
        134.        Hess A, Buchmann J, Zettl UK, Henschel S, Schlaefke D, Grau G, Benecke R.
            Borrelia burgdorferi central nervous system infection presenting as an organic
            schizophrenialike disorder. Biol Psychiatry 1999 Mar 15;45(6):795
        135.        Hodgson R, Belgamwar R, Al-tawarah Y, MacKenzie G The use of atypical
            antipsychotics in the treatment of schizophrenia in North Staffordshire. Hum
            Psychopharmacol. 2005 Mar;20(2):141-7.
        136.        Holtze M, Mickiene ́ A. Atlas A, Lindquist L, Schwieler L. Elevated
            cerebrospinal fluid kynurenic acid levels in patients with tick-borne encephalitis. J Intern
            Med. 2012; 272: 394–401.
        137.        Hovius JWR et al. A case of meningoencephalitis by the relapsing fever
            spirochaete Borrelia miyamotoi in Europe. Lancet 2013 Aug 17;382:658.
        138.        Hurley RA, Taber KH. Acute and chronic Lyme disease: Controversies for
            neuropsychiatry. J Neuropsychiatry Clin Neurosci 2008;20(1):iv-6.
        139.        Iero I, Elia M, Cosentino FI, Lanuzza B, Spada RS, Toscano G, Tripodi M,
            Belfiore A, Ferri R. Isolated monolateral neurosensory hearing loss as a rare sign of
            neuroborreliosis. Neurol Sci. 2004 Apr;25(1):30-3.
        140.        Imai DM, Barr BC, Daft B, Bertone JJ, Feng S, Hodzic E, Johnston JM, Olsen
            KJ, Barthold SW. Lyme neuroborreliosis in two horses. Vet Pathol 2011; 48: 1151-1157.
        141.        Issakainen J, Gnehm HE, Lucchini GM, Zbinden R Value of clinical symptoms,
            intrathecal specific antibody production and PCR in CSF in the diagnosis of childhood
            Lyme neuroborreliosis. Klin Padiatr 1996 May-Jun; 208: 106-109.
        142.        Izquierdo G, Aguilar J, Barranquero A, Navarro G, Borobio MV, Angulo S,
            Domínguez I, Quesada MA. Positive anti-Borrelia antibodies in patients with clinical
            manifestations compatible with neuroborreliosis. Neurologia. 1992 Feb;7(2):50-4.
            Spanish.
        143.        Jacek E, Fallon BA, Chandra A, Crow MK, Wormser GP, Alaedini A. Increased
            IFNα activity and differential antibody response in patients with a history of Lyme
            disease and persistent cognitive deficits. J Neuroimmunol. 2013 Feb 15;255(1-2):85-
            91.
        144.        James FM, Engiles JB, Beech J. Meningitis, cranial neuritis, and radiculoneuritis
            associated with Borrelia burgdorferi infection in a horse. J Am Vet Med Assoc 2010;
            237: 1180-1185.
        145.        Jarskog LF, Mattioli MA, Perkins DO, Lieberman JA. First-episode psychosis in
            a managed care setting: clinical management and research. Am J Psychiatry. 2000
            Jun;157(6):878-84.
        146.        Jovanovic J, Cvjetkovic D, Vukadinov J. Lyme disease--neuroborreliosis. Med
            Pregl. 1995;48(3-4):120-2.
        147.        Juchnowicz D, Rudnik I, Czernikiewicz A, Zajkowska J, Pancewicz SA. Mental
            disorders in the course of lyme borreliosis and tick borne encephalitis. Przegl Epidemiol
            2002;56 Suppl 1:37-50 [Polish]
        148.        Juchnowicz D, Rudnik I, Czernikiewicz A, Zajkowska J, Pancewicz SA. Mental
            disorders in the course of lyme borreliosis and tick borne encephalitis. Przegl Epidemiol.
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 26
                                                           27 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 877
                                                                              7696




            2002;56 Suppl 1:37-50. Polish.
        149.        Kaiser B. Neuroborreliosis. J Neurol. 1998; 245:247-255
        150.        Kanjwal K, Karabin B, Kanjwal Y, Grubb BP. Postural orthostatic tachycardia
            syndrome following Lyme disease. Cardiol J. 2011;18(1):63-6.
        151.        Kaplan A. Neuropsychiatric masquerades. Psychiatr Times 2009 Feb; 26(2):1-8.
        152.        Kaplan RF, Jones-Woodward L, Workman K, Steere AC, Logigian EL,
            Meadows ME. Neuropsychological deficits in Lyme disease patients with and without
            other evidence of central nervous system pathology. Appl Neuropsychol. 1999;6(1):3-11.
        153.        Kaplan RF, Jones-Woodward L. Lyme encephalopathy: a neuropsychological
            perspective. Semin Neurol. 1997 Mar;17(1):31-7.
        154.        Kaplan RF, Meadows ME, Vincent LC, Logigian EL, Steere AC. Memory
            impairment and depression in patients with Lyme encephalopathy: comparison with
            fibromyalgia and nonpsychotically depressed patients. Neurology. 1992 Jul;42(7):1263-7.
        155.        Karma A, Stenborg T, Summanen P, Immonen I, Mikkila H, and Seppala I.
            Long-term follow-up of chronic Lyme neuroretinitis. Retina 1996; 16: 505-509.
        156.        Karma A, Pirttilä TA, Viljanen MK, Lähde YE, Raitta CM. Secondary retinitis
            pigmentosa and cerebral demyelination in Lyme borreliosis. Br J Ophthalmol. 1993
            Feb;77(2):120-2.
        157.        Karma A, Seppälä I, Mikkilä H, Kaakkola S, Viljanen M, Tarkkanen A.
            Diagnosis and clinical characteristics of ocular Lyme borreliosis. Am J Ophthalmol.
            1995 Feb;119(2):127-35.
        158.        Keilp JG, Corbera K, Slavov I, Taylor MJ, Sackeim HA, Fallon BA. WAIS-III
            and WMS-III performance in chronic Lyme disease. J Int Neuropsychol Soc. 2006
            Jan;12(1):119-29.
        159.        Keller TL, Halperin JJ, and Whitman M. PCR detection of Borrelia burgdorferi
            DNA in cerebrospinal fluid of Lyme neuroborreliosis patients. Neurology 1992; 43: 32-
            42.
        160.        Kepa L, Oczko-Grzesik B, Badura-Glombik T. Evaluation of cerebrospinal fluid
            serotonin (5-HT) concentration in patients with post-Lyme disease syndrome--
            preliminary study Przegl Epidemiol. 2008;62(4):793-800. Polish.
        161.        Kobayashi K, Mizukoshi C, Aoki T, Muramori F, Hayashi M, Miyazu K,
            Koshino Y, Ohta M, Nakanishi I, Yamaguchi N. Borrelia burgdorferi-seropositive
            chronic encephalomyelopathy: Lyme neuroborreliosis? An autopsied report. Dement
            Geriatr Cogn Disord. 1997 Nov-Dec;8(6):384-90.
        162.        Kohler J, Kern U, Kasper J, Rhese-Küpper B, Thoden U. Chronic central nervous
            system involvement in Lyme borreliosis. Neurology. 1988 Jun;38(6):863-7.
        163.        Kohler J. Lyme borreliosis in neurology and psychiatry. Fortschr Med. 1990 Apr
            10;108(10):191-3, 197. Review. [German]
        164.        Kollikowski HH, Schwendemann G, Schulz M, Wilhelm H, Lehmann HJ.
            Chronic borrelia encephalomyeloradiculitis with severe mental disturbance:
            immunosuppressive versus antibiotic therapy. J Neurol. 1988 Jan;235(3):140-2.
        165.        Koola MM et al. Undiagnosed Lyme disease in adults with schizophrenia.
            Schizophrenia Research. 2015 Oct;168(1-2):579-80.
        166.        Krause DL, Norbert Müller N. The relationship between Tourette’s syndrome
            and infections. Open Neurol J. 2012; 6: 124-128.
        167.        Kristensson K. Microbes' roadmap to neurons. Nat Rev Neurosci. 2011
            Jun;12(6):345-57.
        168.        Krüger H, Heim E, Schuknecht B, Scholz S. Acute and chronic neuroborreliosis
            with and without CNS involvement: a clinical, MRI, and HLA study of 27 cases. J
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 27
                                                           28 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 878
                                                                              7697




            Neurol. 1991 Aug;238(5):271-80.
        169.         Krupp LB, Hyman LG, Grimson R, Coyle PK, Melville P, Ahnn S, Dattwyler R,
            Chandler B. Study and treatment of post Lyme disease (STOP-LD): a randomized double
            masked clinical trial. Neurology. 2003 Jun 24;60(12):1923-30.
        170.         Krupp LB, Masur D, Schwartz J, Coyle PK, Langenbach LJ, Fernquist SK,
            Jandorf L, Halperin JJ. Cognitive functioning in late Lyme borreliosis. Arch Neurol. 1991
            Nov;48(11):1125-9.
        171.         Krupp LB, Masur D, Schwartz J, Coyle PK, Langenback IJ, Fernquist SK.
            Cognitive functioning in late Lyme borreliosis. Arch Neurol 1999; 48: 1125-1129.
        172.         Kuhn M, Bransfield RC. Divergent opinions of proper Lyme disease diagnosis
            and implications for children co-morbid with autism spectrum disorder. Med Hypotheses.
            2014 Sep;83(3):321-5.
        173.         Kuhn M, Grave S, Bransfield R, Harris S. Long term antibiotic therapy may be
            an effective treatment for children co-morbid with Lyme disease and autism spectrum
            disorder. Med Hypotheses. 2012 May;78(5):606-15.
        301.         Latov N, Wu AT, Chin RL, Sander HW, Alaedini A, Brannagran TH.
            Neuropathy and cognitive impairment following vaccination with the OspA protein of
            Borrelia burgdorferi. J Peripher Nerv Syst 2004; 9: 165-167.
        174.         Lawrence C, Lipton RB, Lowy RD, Coyle PK. Seronegative chronic relapsing
            neuroborreliosis. Eur Neurol 1995; 35(2): 113-117.
        175.         Leedy MJ, Jackson M, Callahan JL. Treating depression and compensatory
            narcissistic personality style in a man with chronic Lyme disease. Clinical Case Studies.
            2007 Oct; 6(5):430-42.
        176.         Legatowicz-Koprowska M, Gziut AI, Walczak E, Gil RJ, Wagner T. Borreliosis-
            -simultaneous Lyme carditis and psychiatric disorders--case report. Pol Merkur Lekarski.
            2008 May;24(143):433-5. Polish.
        177.         Leslie TA, Levell NJ, Cutler SJ, Cann KJ, Smith ME, Wright DJ, Gilkes JJ,
            Robinson TW. Acrodermatitis chronica atrophicans: a case report and review of the
            literature. Br J Dermatol. 1994 Nov;131(5):687-93.
        178.         Levenson JL Psychiatric issues in infectious diseases. Primary Psychiatry
            2006;13(5):29-32.
        179.         Liegner KB, Duray P, Agricola M, Rosenkilde C, Yannuzzi LA, Ziska M, Tilton
            RC, Hulinska D, Hubbard J, Fallon BA. Lyme disease and the clinical spectrum of
            antibiotic responsive chronic meningoencephalomyelitides. J Spiro Tick-Borne Dis 1997;
            4: 61-73.
        180.         Listernick R. A 17-year-old boy previously diagnosed with chronic Lyme
            disease. Patient complained of low-grade fevers, headaches, pharyngitis, and suspected
            his mother was trying to poison him. Pediatr Ann. 2004 Aug;33(8):494-8.
        181.         Livengood JA and Gilmore RD, Jr. Invasion of human neuronal and glial cells by
            an infectious strain of Borrelia burgdorferi. Microbes and Infection. 2006; 8: 2832-2840.
        182.         Lobraico J, Butler A, Petrini J, Ahmadi R. New insights into stages of lyme
            disease symptoms from a novel hospital-based registry. J Prim Care Community Health.
            2014 Oct;5(4):284-7.
        183.         Logigian EL, Johnson KA, Kijewski MF, Kaplan RF, Becker JA, Jones KJ,
            Garada BM, Holman BL, Steere AC. Reversible cerebral hypoperfusion in Lyme
            encephalopathy. Neurology 1997 Dec;49(6):1661-70.
        184.         Logigian EL, Kaplan RF, Steere AC Chronic neurologic manifestations of Lyme
            disease. N Engl J Med. 1990 Nov 22;323(21):1438-44.
        185.         Logigian EL, Kaplan RF, Steere AC. Successful treatment of Lyme
            encephalopathy with intravenous ceftriaxone. J Infect Dis. 1999 Aug;180(2):377-83.
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 28
                                                           29 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 879
                                                                              7698



        186.         Luft BJ, Steinman CR, Neimark HC, Muralidhar B, Rush T, Finkel MF, Kundel
            M, Dattwyler RJ. Invasion of the CNS by Borrelia burgdorferi in acute disseminated
            infection. JAMA 1992; 267: 1364-1367.
        187.         Maillefert JF, Dardel P, Piroth C, Tavernier C. Mental nerve neuropathy in Lyme
            disease. Rev Rhum Engl Ed. 1997 Dec;64(12):855.
        188.         Maimone D, Villanova M, Stanta G, Bonin S, Malandrini A, Guazzi GC,
            Annunziata P. Detection of Borrelia burgdorferi DNA and complement membrane attack
            complex deposits in the sural nerve of a patient with chronic polyneuropathy and tertiary
            Lyme disease. Muscle Nerve. 1997 Aug;20(8):969-75.
        189.         Markeljević J, Sarac H, Rados M. Tremor, seizures and psychosis as presenting
            symptoms in a patient with chronic Lyme neuroborreliosis (LNB). Coll Antropol. 2011
            Jan;35 Suppl 1:313-8.
        190.         Mascarelli PE, Maggi RG, Hopkins S, Mozayeni BR, Trull CL, Bradley JM,
            Hegarty BC, Breitschwerdt EB Bartonella henselae infection in a family experiencing
            neurological and neurocognitive abnormalities after woodlouse hunter spider bites
            Parasites Vectors 2013; 6:98.
        191.         Matera G, Labate A, Quirino A, Lamberti AG, BorzÃ G, Barreca GS, Mumoli L,
            Peronace C, Giancotti A, Gambardella A, Foca A, Quattrone A. Chronic neuroborreliosis
            by B. garinii: an unusual case presenting with epilepsy and multifocal brain MRI lesions.
            New Microbiol. 2014 Jul;37(3):393-7
        192.         Mattsson N, Bremell D, Anckarsater R, Blennow K, Anckarsater H, Zetterberg
            H, Hagberg L. Neuroinflammation in Lyme neuroborreliosis affects amyloid metabolism.
            BMC Neurol. 2010 Jun 22;10(1):51
        193.         Mattsson N, Bremell D, Anckarsater R, Blennow K, Anckarsater H, Zetterberg
            H, Hagberg L Neuroinflammation in Lyme neuroborreliosis affects amyloid metabolism.
            BMC Neurology 2010, 10:51.
        194.         McAuliffe P, Brassard MR, Fallon B. Memory and executive functions in
            adolescents with posttreatment Lyme disease. Applied Neuropsych. 2008; 15:208-219
        195.         Merlo A, Weder B, Ketz E, Matter L. Locked-in state in Borrelia burgdorferi
            meningitis. J Neurol. 1989;236:305-306.
        196.         Mikkilä H, Seppälä I, Leirisalo-Repo M, Immonen I, Karma A. The etiology of
            uveitis: the role of infections with special reference to Lyme borreliosis. Acta
            Ophthalmol Scand. 1997 Dec;75(6):716-9.
        197.         Mikkilä HO, Seppälä IJ, Viljanen MK, Peltomaa MP, Karma A. The expanding
            clinical spectrum of ocular Lyme borreliosis. Ophthalmology. 2000 Mar;107(3):581-7.
        198.         Miklossy J, Donta S, Mueller K, Nolte O, Perry G. Chronic or late Lyme
            neuroborreliosis: Present and future. Open Neurology J. 2012; 6:78.
        199.         Millner M. Neurologic manifestations of Lyme borreliosis in children. Wien Med
            Wochenschr 1995; 145 (7-8): 178-182.
        200.         Möhrenschlager M, Köhn FM, Bauer M, Schaaf L, Hofmann H, Ring J. Late
            Lyme disease masking a non-functioning adenoma of the anterior lobe of the pituitary
            gland. Andrologia. 2002 Jun;34(3):162-3.
        201.         Mokry M, Flaschka G, Kleinert G, Kleinert R, Fazekas F, Kopp W. Chronic
            Lyme disease with an expansive granulomatous lesion in the cerebellopontine angle.
            Neurosurgery. 1990 Sep;27(3):446-51.
        202.         Morgen K, Martin R, Stone RD, Grafman J, Kadom N, McFarland HF, Marques
            A. FLAIR and magnetization transfer imaging of patients with post-treatment Lyme
            disease syndrome. Neurology. 2001 Dec 11;57(11):1980-5.
        203.         Morris G, Berk M, Walder K, Maes M. The putative role of viruses, bacteria, and
            chronic fungal biotoxin exposure in the genesis of intractable fatigue accompanied by
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 29
                                                           30 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 880
                                                                              7699



            cognitive and physical disability. Mol Neurobiol. 2016 May;53(4):2550-71.
        204.         Moses JM, RS Riseberg, and JM Mansbach. Lyme disease presenting with
            persistent headache. Pediatrics 2003; 112: 477-449.
        205.         Muller M, Retzl J, Plank E, Scholz H, Ziervogel H, Stanek G. Prevalence of
            Borrelia burgdorferi serum antibodies in 651 patients with predominantly neurologic
            diseases. Wien Klin Wochenschr. 1993;105(21):599-602.
        206.         Muller N, Riedel M, Straube A, Gunther W, Wilske B. Increased anti-
            streptococcal antibodies in patients with Tourette's syndrome. Psychiatry Res. 2000 Apr
            24;94(1):43-9.
        207.         Murray R, Morawetz R, Kepes J, el Gammal T, LeDoux M. Lyme
            neuroborreliosis manifesting as an intracranial mass lesion. Neurosurgery. 1992
            May;30(5):769-73.
        208.         Nadelman RB, Herman E, Wormser GP. Screening for Lyme disease in
            hospitalized psychiatric patients: prospective serosurvey in an endemic area. Mt Sinai J
            Med. 1997 Nov;64(6):409-12.
        209.         Newberg A, Hassan A, Alavi A. Cerebral metabolic changes associated with
            Lyme disease Nucl Med Commun 2002 August;23(8):773-777
        210.         Nicolson GL Chronic bacterial and viral Infections in neurodegenerative and
            neurobehavioral diseases. Lab Medicine. 2008;39(5):291-9.
        211.         Nicolson GL, Gann R, Nicolson NL, Haier J. Evidence for Mycoplasma, ssp.,
            Chalmydia pneumoniae, and Human Herpes-virus 6 coinfections in blood of patients with
            autistic spectrum disorders. J Neurosci Res 2007 Apr;85(5):1143-8.
        212.         Nicolson GL, Haier J. Role of chronic bacterial and viral infections in
            neurodegenerative, neurobehavioral, psychiatric, autoimmune and fatiguing illnesses. Br
            J Med Pract. 2009:2(4)20-8.
        213.         Nields JA, Fallon BA, Jastreboff PJ. Carbamazepine in the treatment of Lyme
            disease-induced hyperacusis. J Neuropsychiatry Clin Neurosci 1999 Winter;11(1):97-9
        214.         Nields JA, Fallon BA. Differential diagnosis and treatment of Lyme disease with
            special reference to psychiatric practice. Directions Psychiatry, 1998; 18: 209-228.
        215.         Nields JA, Kueton JF. Tullio phenomenon and seronegative Lyme borreliosis.
            Lancet. 1991 Jul 13;338:128-9 .
        216.         Nocton JJ, Bloom BJ, Rutledge BJ, Persing DJ, Logigian EL, Schmid CH, Steere
            AC. Detection of Borrelia burgdorferi DNA by polymerase chain reaction in
            cerebrospinal fluid in Lyme neuroborreliosis. J. Infect Dis 1996; 174: 623-627.
        217.         Oglodek E, Mos D, Araszkiewicz A. Coexisting of borreliosis, depression and
            psoriasis--case report. Pol Merkur Lekarski. 2010 Jan;28(163):53-5.
        218.         Oksi J, Kalimo H, Marttila RJ, Marjarnaki M, Sonninen P, Nikoskelainen J,
            Viljanen MK. Inflammatory brain changes in Lyme Borreliosis. A report on three
            patients and review of literature. Brain. 1996 Dec; 119 (Pt 6) : 2143-2154
        219.         Omasits M, Seiser A, Brainin M. Recurrent and relapsing course of borreliosis of
            the nervous system. Wien Klin Wochenschr. 1990 Jan 5;102(1):4-12. Review.
        220.         P. Hildenbrand, D.E. Craven, R. Jone et al. Lyme Neuroborreliosis:
            Manifestations of a rapidly emerging zoonosis. Am J Neuroradiol 2009;30:1079–87.
        221.         Pachner AR. Early disseminated Lyme disease: Lyme meningitis. Am J Med.
            1995; 98(4A):30S-37S
        222.         Pachner AR. Borrelia burgdorferi in the nervous system: the new "great
            imitator". Ann N Y Acad Sci. 1988;539:56-64.
        223.         Pachner AR, Duray P, Steere AC. Central nervous system manifestations of
            Lyme disease. Arch Neurol. 1989 Jul;46(7):790-5.
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 30
                                                           31 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 881
                                                                              7700



        224.         Pachner AR, Steiner I. Lyme neuroborreliosis: infection, immunity and
            inflammation. Lancet Neurol 2007; 6:544- 52.
        225.         Pachner AR. Neurologic manifestations of Lyme disease, the new "great
            imitator". Rev Infect Dis. 1989 Sep-Oct;11 (Suppl 6):S1482-6.
        226.         Paparone PW. Neuropsychiatric manifestations of Lyme disease. J Am Osteopath
            Assoc 1998 Jul;98(7):373-8
        227.         Pasareanu AR, Mygland Å, Kristensen Ø. A woman in her 50s with manic
            psychosis. Tidsskr Nor Laegeforen. 2012 Mar 6;132(5):537-9.
        228.         Petrovic M, Vogelaers D, Van Renterghem L, De Reuck J, Afschrift M. Lyme
            borreliosis - A review of the late stages and treatment of four cases. Acta Clinica Belgica
            1998;53-3:178-183.
        229.         Pfister HW, Preac-Mursic V, Wilske B, Rieder G, Forderreuther S, Schmidt S,
            Kapfhammer HP. Catatonic syndrome in acute severe encephalitis due to Borrelia
            burgdorferi infection. Neurology. 1993 Feb;43(2):433-5.
        230.         Plutchok JJ, Tikofsky RS, Liegner K, Kochevar JM, Fallon BA, Van Heertum
            RL. Tc-99m HMPAO Brain SPECT imaging in chronic Lyme disease. J Spiro Tick-
            borne Dis 1999; 6: 117-122.
        231.         Plutchok JJ, Tikofsky RS, Liegner KB, Fallon BA, Van Heertum RL. Brain
            SPECT imaging in chronic Lyme disease. J Spiro Tick Borne-Dis. 1999; 6: 10-16.
        232.         Pollina DA, Elkins LE, Squires NK, Scheffer SR, Krupp LB. Does process-
            specific slowing account for cognitive deficits in Lyme disease? Appl Neuropsychol.
            1999;6(1):27-32.
        233.         Pollina DA, Sliwinski M, Squires NK, Krupp LB. Cognitive processing speed in
            Lyme disease. Neuropsychiatry Neuropsychol Behav Neurol. 1999 Jan;12(1):72-8.
        234.         Poplawska R, Konarzewska B, Gudel-Trochimowicz I, Szulc A. Psychologic
            disorders in acute and persistent neuroborreliosis. Pol Merkuriusz Lek 2001
            Jan;10(55):36-7
        235.         Poplawska R, Szulc A, Zajkowska J, Pancewicz S. Neuroborreliosis: a
            psychiatric problem? Psychiatr Pol 1999 Mar- Apr;33(2):241-50.
        236.         Preac-Mursic V, Wilske B, Schierz G, et al. Repeated isolation of spirochetes
            from the cerebrospinal fluid of a patient with meningoradiculitis (Bannwarth syndrome).
            Eur J Clin Microbiol 1984; 3: 564-565.
        237.         Primavera A, Gazzola P, De Maria AF. Neuropsychological deficits in
            neuroborreliosis. Neurology. 1999 Sep 11;53(4):895-6.
        238.         Puri BK, Shah M, Julu PO, Kingston MC, Monro JA. The association of lyme
            disease with loss of sexual libido and the role of urinary bladder detrusor dysfunction. Int
            Neurourol J. 2014 Jun;18(2):95-7.
        239.         Quinn SJ, Boucher BJ, Booth JB. Reversible sensorineural hearing loss in Lyme
            disease. J Laryngol Otol. 1997 Jun;111(6):562-4.
        240.         Ragnaud JM, Morlat P, Buisson M, Ferrer X, Orgogozo JM, Julien J, Beylot J,
            Aubertin J. Neurologic manifestations of Lyme disease. Apropos of 25 cases. Rev Med
            Interne. 1995;16(7):487-94.
        241.         Ramanan SV. Loss of the sense of humor. Arch Intern Med 2000 Sep
            11;160(16):2546 .
        242.         Ramesh G, Didier PJ, England JD, et al. Inflammation in the pathogenesis of
            Lyme neuroborreliosis. Am J Pathol. 2015 May;185(5):1344-60.
        243.         Ramesh R, Borda JT, Dufor J, Kaushal D, Ramamoorthy R, Lackner AA, Philipp
            MT. Interaction of the Lyme disease spirochete Borrelia burgdorferi with brain
            parenchyma elicits inflammatory mediators from glial cells as well as glial and neuronal
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 31
                                                           32 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 882
                                                                              7701



            apoptosis. Am J Pathol. 2008; 173:1415-27 .
        244.         Ratnasamy N, Everett ED, Roland WE, McDonald G, Caldwell CW. Central
            nervous system manifestations of human ehrlichiosis. Clin Infect Dis 1996
            Aug;23(2):314-9
        245.         Reddy KP, McCannon JB, Venna N. Diaphragm paralysis in Lyme disease: late
            occurrence in the course of treatment and long-term recovery. Ann Am Thorac Soc. 2015
            Apr;12(4):618-20.
        246.         Reik L, Steere AC, Bartenhagen NH, Shope RE, Malawista SE. Neurologic
            abnormalities of Lyme disease. Medicine (Baltimore). 1979 Jul;58(4):281-94.
        247.         Rhee H, Cameron DJ. Lyme disease and pediatric autoimmune neuropsychiatric
            disorders associated with streptococcal infections (PANDAS): an overview. Int J Gen
            Med. 2012;5: 163-174.
        248.         Riedel M, Straube A, Schwarz MJ, Wilske B, Muller N. Lyme disease presenting
            as Tourette's syndrome. Lancet. 1998 Feb 7;351(9100):418-9
        249.         Roche Lanquetot R, Ader F, Durand MC, Carlier R, Defferriere H, Dinh A,
            Herrmann JL, Guillemot D, Perronne C, Salomon J. Results of a prospective standardized
            study of 30 patients with chronic neurological and cognitive disorders after tick bites.
            Med Mal Infect. 2008 Oct;38(10):543-8.
        250.         Roelcke U, Barnett W, Wilder-Smith E, Sigmund D, Hacke W. Untreated
            neuroborreliosis: Bannwarth's syndrome evolving into acute schizophrenia-like
            psychosis. A case report. J Neurol. 1992 Mar;239(3):129-31
        251.         Rudnik I, Konarzewska B, Zajkowska J, Juchnowicz D, Markowski T,
            Pancewicz SA The organic disorders in the course of Lyme disease. Pol Merkuriusz Lek.
            2004 Apr;16(94):328-31
        252.         Rudnik I, Poplawska R, Zajkowska J, Konarzewska B, Juchnowicz D, Pancewicz
            SA. Mental problems in Lyme disease. Pol Merkuriusz Lek. 2003 Aug;15(86):161-4
        253.         Rudnik-Szalaj I, Poplawska R, Zajkowska J, Szulc A, Pancewicz SA, Gudel
            I.Mental disorders in Lyme disease. Pol Merkuriusz Lek. 2001 Nov;11(65):460-2.
        254.         Rundell JR, Wise MG. Neurosyphilis: a psychiatric perspective. Psychosomatics.
            1985; 26: 287-295.
        255.         Samuel B, Axelband J, Mckim K, Leh D. Borrelia burgdorferi: A clinical
            chameleon. Consultant. 2015;55(7):530-535.
        256.         Sanders K, Rogers JD. Lyme encephalopathy. Neurology. 1991 Jun;41(6):952-
            3.
        257.         Savely VR. Update on Lyme disease: the hidden epidemic. J Infus Nurs. 2008
            Jul-Aug;31(4):236-40.
        258.         Schaller JL, Burkland GA, Langhoff PJ. Do bartonella infections cause agitation,
            panic disorder, and treatment-resistant depression? MedGenMed. 2007 Sep 13;9(3):54.
        259.         Scerpella TA, Engber WD. Chronic Lyme disease arthritis: review of the
            literature and report of a case of wrist arthritis. J Hand Surg Am. 1992 May;17(3):571-5.
        260.         Scheffer RE, Linden S. Concurrent medical conditions with pediatric bipolar
            disorder. Curr Opin Psychiatry. 2007 Jul;20(4):398-401. Review.
        261.         Schneider RK, Robinson MJ, Levenson JL.Psychiatric presentations of non-HIV
            infectious diseases. Psychiatr Clin North Am 2002 Mar;25(1):1-16
        262.         Schoof J, Kluge C, Heinze HJ, Galazky I.Startle myoclonus induced by Lyme
            neuroborreliosis: a case report. J Med Case Rep 2013(May); 7(1): 124. DOI:
            10.1186/1752-1947-7-124
        263.         Schuler PA. Gifted Students and Lyme Disease: What Educators, Counselors,
            and Parents Need to Know. Gifted Child Today 2013 36: 35. DOI:
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 32
                                                           33 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 883
                                                                              7702




            10.1177/1076217512465288
        264.         Shadick NA, Phillips CB, Logigian EL, Steere AC, Kaplan RF, Berardi VP,
            Duray PH, Larson MG, Wright EA, Ginsburg KS, Katz JN, Liang MH. The long-term
            clinical outcomes of Lyme disease. A population-based retrospective cohort study. Ann
            Intern Med. 1994 Oct 15;121(8):560-7.
        265.         Shamim A, Shamim S; Liss G; Nylen E; Pincus J; Yepes M. Constipation
            Heralding Neuroborreliosis Arch Neurol. 2005;62:671-673.
        266.         Sherr VT. Human babesiosis--an unrecorded reality. Med Hypotheses.
            2004;63(4):609-15
        267.         Sherr VT. Munchausen's syndrome by proxy and Lyme disease: medical
            misogyny or diagnostic mystery? Med Hypotheses. 2005;65(3):440-7.
        268.         Sherr VT. Panic attacks may reveal previously unsuspected chronic disseminated
            Lyme disease. J Psychiatr Pract. 2000 Nov;6(6):352-6.
        269.         Shotland LI, Mastrioanni MA, Choo DL, Szymko-Bennett YM, Dally LG, Pikus
            AT, Sledjeski K, Marques A. Audiologic manifestations of patients with post-treatment
            Lyme disease syndrome. Ear Hear. 2003 Dec;24(6):508-17
        270.         Smith AJ, Oertle J, Prato D. Borrelia burgdorferi: Cell biology and clinical
            manifestations in latent chronic Lyme. Open J Med Microbiol. 2014;4:210-223.
        271.         Smith IS, Rechlin DP. Delayed diagnosis of neuroborreliosis presenting as bell
            palsy and meningitis. J Am Osteopath Assoc. 2010 Aug;110(8):441-4.
        272.         Smith V, Traquina DN. Pediatric bilateral facial paralysis. Laryngoscope. 1998
            Apr;108(4 Pt 1):519-23.
        273.         Sno HN. Signs and significance of a tick-bite: psychiatric disorders associated
            with Lyme disease. Tijdschr Psychiatr. 2012;54(3):235-43.
        274.         Sparsa L, Blanc F, Lauer V, Cretin B, Marescaux C, Wolff V. Recurrent
            ischemic strokes revealing Lyme meningovasculitis. Rev Neurol (Paris). 2009
            Mar;165(3):273-7.
        275.         Staci D. BilboSD, Jaclyn M. Schwarz JM. Early-life programming of later-life
            brain and behavior: a critical role for the immune system. Frontiers in Behvrioral
            Neurosciences. 2009:3
        276.         Steere AC. A 58-year-old man with a diagnosis of chronic Lyme disease, 1 year
            later. JAMA. 2002 Aug 28;288(8):1002- 10.
        277.         Stein SL, Solvason HB, Biggart E, Spiegel D. A 25-year-old woman with
            hallucinations, hypersexuality, nightmares, and a rash. Am J Psychiatry. 1996
            Apr;153(4):545-51.
        278.         Steinberg SH, Strickland GT, Pena C, Israel E. Lyme disease surveillance in
            Maryland, 1992. Ann Epidemiol. 1996 Jan;6(1):24-9.
        279.         Stratmoen M.Neurological complications of Lyme disease: Dilemmas in
            Diagnosis and Treatment. Neurology Today 2004;4(4)71-5.
        280.         Stricker RB, Winger EE. Holmes-Adie syndrome and Lyme disease. Lancet.
            2001 Mar 10;357(9258):805.
        281.         Stricker RB, Winger EE. Musical hallucinations in patients with Lyme disease.
            South Med J 2003; 96(7):711- 715 .
        282.         Stricker RB, Green CL, Savely VR, Chamallas SN, Johnson L. Safety of
            intravenous antibiotic therapy in patients referred for treatment of neurologic Lyme
            disease. Minerva Med. 2010 Feb;101(1):1-7.
        283.         Stricker RB, DeLong AK, Green CL, Savely VR, Chamallas SN, Johnson L.
            Benefit of intravenous antibiotic therapy in patients referred for treatment of neurologic
            Lyme disease. Int J Gen Med 2011; 4: 639-646.
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 33
                                                           34 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 884
                                                                              7703



        284.         Stricker RB, Johnson L. Anti-neural antibody reactivity in patients with a history
            of Lyme borreliosis and persistent symptoms. Brain Behavior Immun. 2010;24: 1025 .
        285.         Sumiya H, Kobayashi K, Mizukoshi C, Aoki T, Koshino Y, Taki J, Tonami N.
            Brain perfusion SPECT in Lyme neuroborreliosis. J Nucl Med. 1997 Jul;38(7):1120-2.
        286.         Svetina C, Barr WB, Rastogi R, Hilton E. The neuropsychological examination
            of naming in Lyme borreliosis. Appl Neuropsychol. 1999;6(1):33-8.
        287.         Tager FA, Fallon BA, Keilp J, Rissenberg M, Jones CR, Liebowitz MR. A
            controlled study of cognitive deficits in children with chronic Lyme disease. J
            Neuropsychiatr Clin Neurosci 2001;13:500-507.
        288.         Tager FA, Fallon BA. Psychiatric and cognitive features of Lyme disease.
            Psychiatr Ann 2001; 31: 173-181.
        289.         Treib J, Grauer MT, Haass A, Langenbach J, Holzer G, Woessner R. Chronic
            fatigue syndrome in patients with Lyme borreliosis. Eur Neurol. 2000;43(2):107-9.
        290.         Vamos E, Pardutz A, Klivenyi P, Toldi J, Vecsei L The role of kynurenines in
            disorders of the central nervous system: Possibilities for neuroprotection. J Neurol Sci.
            2009 Mar 4.
        291.         van den Bergen HA, Smith JP, van der Zwan A. Lyme Psychosis. Ned Tijdschr
            Geneeskd 1993 Oct 9;137(41):2098-100.
        292.         Vázquez M, Sparrow SS, and Shapiro ED. Long-term neuropsychologic and
            health outcomes of children with facial nerve palsy attributable to Lyme disease.
            Pediatrics 2003; 112(2): e93-e97.
        293.         Vital C, Vital A, Lagueny A, Larribau E, Saintarailles J, Julien J. Subacute
            inflammatory polyneuropathy: two cases with plasmacytoid histiocytes in the
            endoneurium. Ultrastruct Pathol. 1998 Sep-Oct;22(5):377-83.
        294.         Volkman D Anti-neural antibody reactivity in patients with a history of Lyme
            borreliosis and persistent symptoms. Brain Behavior Immun. 2010;24:1026.
        295.         Waniek C, Prohovnik I, Kaufman MA, Dwork AJ.Rapidly progressive frontal-
            type dementia associated with Lyme disease. J Neuropsychiatry Clin Neurosci
            1995;7(3):345-7.
        296.         Weder B, Wiedersheim P, Matter L, Steck A, Otto F. Chronic progressive
            neurological involvement in Borrelia burgdorferi infection. J Neurology 1987;234:40-43.
        297.         Weissenbacher S, Ring J, Hofmann H. Gabapentin for the symptomatic treatment
            of chronic neuropathic pain in patients with late-stage Lyme borreliosis: a pilot study.
            Dermatology. 2005;211(2):123-7.
        298.         Westervel HJ, McCaffrey RJ. Neuropsychological functioning in chronic Lyme
            disease. Neuropsychol Rev 2002 Sep;12(3):153-77 Review.
        299.         Wilke M, Eiffert H, Christen HJ, Hanefeld F. Primarily chronic and
            cerebrovascular course of Lyme neuroborreliosis: case reports and literature review. Arch
            Dis Child. 2000 Jul;83(1):67-71. Review.
        300.         Woessner R, Treib J. Pain, fatigue, depression after borreliosis. Antibiotics used
            up--what next? MMW Fortschr Med. 2003 Sep 18;145(38):45-8.
        301.         Wokke JHJ, van Gijn J, Elderson A, Stanek G. Chronic forms of Borrelia
            burgdorferi infection of the nervous system. Neurology 1987;37:1031-1034.
        302.         Yolken RH, Torrey EF. Are some cases of psychosis caused by microbial
            agents? A review of the evidence. Mol Psychiatry. 2008 May;13(5):470-9.
        303.         Younger DS, Rosoklija G, Hays AP. Persistent painful Lyme radiculoneuritis.
            Muscle Nerve. 1995 Mar;18(3):359-60.
        304.         Zajkowska JM, Hermanowska-Szpakowicz T, Kondrusik M, Pancewicz SA.
            Neurologic syndromes in Lyme disease. Pol Merkuriusz Lek. 2000 Aug;9(50):584-8.
            Review.
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 34
                                                           35 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 885
                                                                              7704



        305.        Zajkowska JM, Poplawska R, Pancewicz SA, Kondrusik M, Gudel I, Snarska I.
            Mental disorders in the course of neuroborreliosis: own observation. Psychiatr Pol 1999
            Nov-Dec;33(6):939-46.
        306.        Zamponi N, Cardinali C, Tavoni MA, Porfiri L, Rossi R, Manca A. Chronic
            neuroborreliosis in infancy. Ital J Neurol Sci. 1999; 20:303-307.
        307.        Zhang Y, Lafontant G, Bonner FJ Jr. Lyme neuroborreliosis mimics stroke: a
            case report. Arch Phys Med Rehabil. 2000 Apr;81(4):519-21.


     Tick-Borne Diseases and Dementia

        1. Aboul-Enein F, Kristoferitsch W. Normal pressure hydrocephalus or neuroborreliosis?
            Wien Med Wochenschr. 2009;159(1-2):58-61.
        2. Annals of the New York Academy of Sciences, Lyme Disease and Related Disorders.
            539, 468–470.
        3. Bannwarth, A. Zur Klinik und Pathogenese der chronischen lymphocytären Meningitis.
            Arch Psychiatr Nervenkr. 1944;117: 161- 185.
        4. Blanc F, Philippi N, Cretin B, Kleitz C, Berly L, Jung B, Kremer S, Namer IJ, Sellal F,
            Jaulhac B, de Seze J. Lyme neuroborreliosis and dementia. J Alzheimers Dis. 2014;
            41(4): 1087-93.
        5. Bransfield RC. The diagnosis of Lyme disease. Hosp Pract. 1996 Aug 15;31(8):35, 40.
        6. Duyckaerts C, Delatour B, Potier MC. Classification and basic pathology of Alzheimer
            disease. Acta Neuropathol 2009;118, 5-36
        7. Galbussera A, Tremolizzo L, Isella V, et al. Lack of evidence for Borrelia burgdorferi
            seropositivity in Alzheimer disease. Alzheimer Dis Assoc Disord 2008;22(3), 308.
        8. Guo JP, Arai T, Miklossy J, McGeer PL. Aβ and tau form soluble complexes that may
            promote self aggregation of both into the insoluble forms observed in Alzheimer’s
            disease. Proc Natl Acad Sci U S A. 2006 Feb 7;103(6):1953-8.
        9. Haass C, Selkoe DJ. Soluble protein oligomers in neurodegeneration: lessons from the
            Alzheimer's amyloid beta-peptide. Nat Rev Mol Cell Biol 2007;8: 101-12.
        10. Hardy J, Selkoe DJ. The amyloid hypothesis of Alzheimer's disease: progress and
            problems on the road to therapeutics. Science 2002;297: 353-6
        11. Holmes C, Cotterell D. Role of infection in the pathogenesis of Alzheimer's disease:
            implications for treatment. CNS Drugs 2009;23(12): 993-1002.
        12. Honjo K, van Reekum R, Verhoeff NP. Alzheimer's disease and infection: Do infectious
            agents contribute to progression of Alzheimer's disease? Alzheimers Dement. 2009;5:
            348-360 .
        13. Itzhaki RF, Lathe R, Balin BJ, Ball MJ, Bearer EL, Braak H, Bullido MJ, Carter C,
            Clerici M, Cosby SL, Del Tredici K, Field H, Fulop T, Grassi C, Griffin WS, Haas J,
            Hudson AP, Kamer AR, Kell DB, Licastro F, Letenneur L, Lövheim H, Mancuso R,
            Miklossy J, Otth C, Palamara AT, Perry G, Preston C, Pretorius E, Strandberg T, Tabet
            N, Taylor-Robinson SD, Whittum-Hudson JA. Microbes and Alzheimer's Disease. J
            Alzheimers Dis. 2016;51(4):979-84.
        14. Jack CR Jr, Knopman DS, Jagust WJ, Shaw LM, Aisen PS, Weiner MW, Petersen RC,
            Trojanowski JQ. Hypothetical model of dynamic biomarkers of the Alzheimer's
            pathological cascade. Lancet Neurol 2010;9:119-28.
        15. Khan UA, Liu L, Provenzano FA, Berman DE, Profaci CP, Sloan R, Mayeux R, Duff KE,
            Small SA. Molecular drivers and cortical spread of lateral entorhinal cortex dysfunction in
            preclinical Alzheimer's disease. Nat Neurosci. 2014 Feb;17(2):304-11.
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 35
                                                           36 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 886
                                                                              7705



        16. Lue LF, Kuo YM, Roher AE, Brachova L, Shen Y, Sue L, Beach T, Kurth JH, Rydel RE,
            Rogers J. Soluble amyloid beta peptide concentration as a predictor of synaptic change in
            Alzheimer's disease. Am J Pathol 1999;155: 853-862
        17. MacDonald AB. Concurrent neocortical Borreliosis and Alzheimer’s disease:
            Demonstration of a spirochetal cyst form. Ann NY Acad Sci 1988;539:468-470.
        18. MacDonald AB, Miranda JM. Concurrent neocortical borreliosis and Alzheimer’s
            disease. Human Pathol 1987; 18: 759-761.
        19. MacDonald AB. Concurrent neocortical borreliosis and Alzheimer’s disease:
            demonstration of a spirochetal cyst form. Ann NY Acad Sci 1988; 539: 468-470.
        20. MacDonald AB, Berger BW, and Schwan TG. Clinical implications of delayed growth of
            the Lyme disease spirochete, Borrelia burgdorferi. Acta Trop 1990 48; (2): 89-94.
        21. MacDonad AB. In situ DNA hybridization study of granulovacuolar degeneration in
            human Alzheimer autopsy neurons for flagellin b transcriptomes of Borrelia burgdorferi.
            Alzheimer’s Dis Dementia 2006; 2 (Suppl. 1): S207.
        22. MacDonald AB. Cystic borrelia in Alzheimer’s disease and in non-dementia
            neuroborreliosis. Alzheimer’s Dementia 2006; 2 (Suppl. 1):S433.
        23. MacDonald AB. Plaques of Alzheimer's disease originate from cysts of Borrelia
            burgdorferi, the Lyme disease spirochete. Med Hypotheses. 2006;67(3):592-600.
        24. MacDonald AB. Spirochetal cyst forms in neurodegenerative disorders...hiding in plain
            sight. Med Hypotheses. 2006;67(4):819-32. Epub 2006 Jul 7.
        25. MacDonald AB. Transfection "Junk" DNA - a link to the pathogenesis of Alzheimer's
            disease? Med Hypotheses. 2006;66(6):1140-1.
        26. MacDonald AB. Alzheimer’s neuroborreliosis with trans-synaptic spread of infection and
            neurofibrillary tangles derived from intraneuronal spirochetes. Med Hypotheses 2007; 68:
            822-825. [7 of 10 cases of Alzheimer’s disease had B. burgdorferi in their brains].
        27. MacDonald AB. Alzheimer’s disease Braak Stage progressions reexamined and redefined
            as Borrelia infection transmission through neural circuits. Med Hypotheses. 2007; 68(5):
            1059-64
        28. MacDonald AB, Miranda JM. Concurrent neocortical borreliosis and Alzheimer's
            disease. Hum Pathol. 1987 Jul;18(7):759-61.
        29. MacDonald AB. Plaques of Alzheimer's disease originate from cysts of Borrelia
            burgdorferi, the Lyme disease spirochete. Med Hypotheses. 2006;67(3):592-600.
        30. Macdonald AB. Transfection ‘‘junk’’ DNA – A link to the pathogenesis of Alzheimer’s
            disease? Medical Hypothesis. 2006;66(6):1140-1.
        31. MacDonald AB. Borrelia in the brains of patients dying with dementia. JAMA.
            1986;256:2195-2196.
        32. MacDonald AB. Alzheimer's neuroborreliosis with trans-synaptic spread of infection and
            neurofibrillary tangles derived from intraneuronal spirochetes. Med Hypotheses.
            2007;68(4):822-5. Epub 2006 Oct 20.
        33. MacDonald AB. Concurrent neocortical borreliosis and Alzheimer's disease:
            Demonstration of a spirochetal cyst form. Ann N Y Acad Sci 1988; 539:468-470.
        34. McLaughlin R, Kin NM, Chen MF, et al. Alzheimer's disease may not be a spirochetosis.
            Neuroreport 1999;10(7), 1489-91.
        35. Meer-Scherrer L, Chang Loa C, Adelson ME, Mordechai E, Lobrinus JA, Fallon BA,
            Tilton RC. Lyme disease associated with Alzheimer's disease. Curr Microbiol. 2006
            Apr;52(4):330-2.
        36. Miklossy J. Alzheimer’s disease ― a spirochetosis? NeuroReport 1993; 4: 841-848.
        37. Miklossy J, Gern L, Darekar P, Janzer RC, Loos H. Senile plaques, neurofibrillary
            tangles and neuropil threads contain DNA? J Spiro Tick-borne Dis 1995; 2: 1-5.
        38. Miklossy JM, Khalili K, Gern L, Ericson RL, Darekar P, Bolle L, Hurlimann J, and
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 36
                                                           37 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 887
                                                                              7706



              Paster BJ. Borrelia burgdorferi persists in the brain in chronic Lyme neuroborreliosis and
              may be associated with Alzheimer’s disease. J Alzheimers Dis 2004; 6; 639-649.
        39.   Miklossy J. Chronic inflammation and amyloidogenesis in Alzheimer’s disease ― role of
              spirochetes. J Alzheimers Dis 2008; 13: 381-391.
        40.   Miklossy J, Kasas S, Zurn AD, McCall S, Yu S, and McGeer PL. Persisting atypical and
              cystic forms of Borrelia burgdorferi and local inflammation in Lyme neuroborreliosis. J
              Neuroinflammation 2008; 5: 40-57.
        41.   Miklossy J. Chronic or late Lyme neuroborreliosis: analysis of evidence compared to
              chronic or late neurosyphilis. Open Neurol J 2012;6: 146-157.
        42.   Miklossy J. Chronic inflammation and amyloidogenesis in Alzheimer's disease -- role of
              spirochetes. Alzheimers Dis. 2008 May;13(4):381-91. Review.
        43.   Miklossy J. Alzheimer's disease - a neurospirochetosis. Analysis of the evidence
              following Koch's and Hill's criteria. J Neuroinflammation. 2011 Aug 4;8(1):90.
        44.   Miklossy J. Historic evidence to support a causal relationship between spirochetal
              infections and Alzheimer's disease. Frontiers Aging Neurosci. 2015 Apr 16;7:46.
        45.   Miklossy J. Bacterial amyloid and DNA are important constituents of senile plaques:
              Further evidence of the spirochetal and biofilm nature of senile plaques. J Alzheimer’s
              Dis. 2016;53:1459-1473.
        46.   Miklossy J. Emerging roles of pathogens in Alzheimer disease. Expert Rev Mol Med.
              2011 Sep 20;13:e30.
        47.   Miklossy J, Donta SE, Mueller K, Nolte O, Perry G. Chronic or late Lyme
              neuroborreliosis: present and future. Open Neurol J. 2012;6:78.
        48.   Miklossy J, Kasas S, Janzer RC, Ardizzoni F, Van der Loos H. Further ultrastructural
              evidence that spirochaetes may play a role in the aetiology of Alzheimer's disease.
              Neuroreport. 1994 Jun 2;5(10):1201-4.
        49.   Miklossy J, Kasas S, Zurn AD, McCall S, Yu S, McGeer PL. Persisting atypical and
              cystic forms of Borrelia burgdorferi and local inflammation in Lyme neuroborreliosis. J.
              Neuroinflammation. 2008;5: 40.
        50.   Miklossy J, Khalili K, Gern L, Ericson RL, Darekar P, Bolle L, Hurlimann J, Paster BJ.
              Borrelia burgdorferi persists in the brain in chronic Lyme neuroborreliosis and may be
              associated with Alzheimer disease. J Alzheimer’s Dissease 2004;6 (6): 639-49;
              discussion 673-681.
        51.   Miklossy J, Kris A, Radenovic A, Miller L, Forro L, Martins R, Reiss K, Darbinian N,
              Darekar P, Mihaly L, Khalili K. Beta-amyloid deposition and Alzheimer's type changes
              induced by Borrelia spirochetes. Neurobiol Aging. 2006 Feb;27(2):228-36.
        52.   Miklossy J, Kuntzer T, Bogousslavsky J, Regli F, Janzer RC. Meningovascular form of
              neuroborreliosis: Similarities between neuropathological findings in a case of Lyme
              disease and those occurring in tertiary neurosyphilis. Acta Neuropathol 1990;80. 568-
              572.
        53.   Miklossy J, Taddei K, Martins R et al. Alzheimer disease: curly fibers and tangles in
              organs other than brain. J Neuropathol Exp Neurol. 1999;58, 803-814.
        54.    Miklossy J, Van der Loos H. (1991) The long distance effects of brain lesions: A study
              of myelinated pathways in the human brain using polarizing and fluorescence
              microscopy. J Neuropathol Exp Neurol 50, 1-15.
        55.   Miklossy J. (2012) Chronic or late lyme neuroborreliosis: analysis of evidence compared
              to chronic or late neurosyphilis. Open Neurol J. 6, 146-57.
        56.   Miklossy J. Alzheimer's disease - a neurospirochetosis. Analysis of the evidence
              following Koch's and Hill's criteria. J Neuroinflammation. 2011 Aug 4;8(1):90.
        57.   Miklossy J. Biology and neuropathology of dementia in syphilis and Lyme disease.
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 37
                                                           38 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 888
                                                                              7707




              Handb Clin Neurol. 2008;89:825-44.
        58.   Miklossy J. Chronic inflammation and amyloidogenesis in Alzheimer's disease -- role of
              spirochetes. J Alzheimers Dis. 2008 May;13(4):381-91.
        59.   Miklossy J. Historic evidence to support a causal relationship between spirochetal
              infections and Alzheimer's disease. Frontiers in Aging Neuroscience. 2015 Apr 16;7:46.
        60.   Miklossy J. Alzheimer's disease--a spirochetosis? Neuroreport. 1993 Jul;4(7):841-8.
        61.   Miklossy J. The lack of correlation between the incidence of Lyme disease and deaths
              due to Alzheimer’s disease cannot reflect the lack of involvement of Borrelia
              burgdorferi in Alzheimer’s dementia. J Alzheimers Dis 2014;42:115-118.
        62.   Nilsson P et al. Aβ secretion and plaque formation depend on autophagy. Cell Reports
              2013;5(1): 61-69.
        63.   Almeida OP, Nicola T. Lautenschlager. Dementia associated with infectious diseases.
              International Psychogeriatrics. 2005; 17(Suppl): S65–S77.
        64.   Pappolla MA, Omar R, Saran B, et al. Concurrent neuroborreliosis and Alzheimer's
              disease: analysis of the evidence. Hum Pathol 1989;20(8): 753-7.
        65.   Riek R. Infectious Alzheimer’s disease? Nature 2006;444: 429-431 .
        66.   Ruitenberg A, den Heijer T, Bakker SL, van Swieten JC, Koudstaal PJ, Hofman A,
              Breteler MM. Cerebral hypoperfusion and clinical onset of dementia: the Rotterdam
              study. Ann Neurol. 2005;57: 789-94.
        67.   Selkoe DJ. Preventing Alzheimer's disease. Science 2012;337: 1488-92.
        68.   Suter O-C, Sunthorn T, Kraftsik R, Straubel J, Darekar P, Khalili K, Miklossy J. Cerebral
              Hypoperfusion generates cortical watershed microinfarcts in Alzheimer disease. Stroke
              2002;33: 1986-1992 .
        69.   Verdile G, Gnjec A, Miklossy J, Fonte J, Veurink G, Bates K, Kakulas B, Mehta PD,
              Milward EA, Tan N, Lareu R, Lim D, Dharmarajan A, Martins RN. Protein markers for
              Alzheimer disease in the frontal cortex and cerebellum. Neurology. 2004 Oct
              26;63(8):1385-92.
        70.   Waniek C, Prohovnik I, Kaufman MA, Dwork AJ. Rapidly progressive frontal-type
              dementia associated with Lyme disease. J Neuropsych Clin Neurosci. 1995;7(3):345-7.
        71.   Williams WM, Torres S, Siedlak SL, Castellani RJ, Perry G, Smith MA, Zhu X.
              Antimicrobial peptide beta-defensin-1 expression is upregulated in Alzheimer's brain. J
              Neuroinflammation. 2013;10(1): 127.
        72.   Zajkowska JM, Hermanowska-Szpakowicz T. New aspects of the pathogenesis of Lyme
              disease. Przegl Epidemiol 2002;56 (Suppl 1):57-67.
        73.   Zlokovic BV. Neurovascular pathways to neurodegeneration in Alzheimer's disease and
              other disorders. Nat Rev Neurosci 2011;12, 723-38.


     Congenital/Sexual Transmission of Lyme/TBD

        1. Alekseev AN, Dubinina HV. Exchange of Borrelia burgdorferi between Ixodes
           persulcatus (Ixodidae: Acarina) sexual partners. J Med Entomol. 1996;33(3):351–354.
        2. Carlomagno G, Luksa V, Candussi G, et al. Lyme Borrelia positive serology associated
           with spontaneous abortion in an endemic Italian area. Acta Eur Fertil 1988;19(5), 279-81.
        3. Burgess EC, Amundson TE, Davis JP, et al.: Experimental inoculation of Peromyscus
           spp. with Borrelia burgdorferi: evidence of contact transmission. Am J Trop Med Hyg.
           1986; 35(2): 355–9.
        4. Gardner T. Lyme disease. In JS Remington and JO Klein (eds.), Infectious Diseases of
           the Fetus and New Born Infant. WB Saunders Co., Philadelphia, PA. 2001, pp. 519-641.
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 38
                                                           39 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 889
                                                                              7708



        5. Harvey WT, Salvato P. ‘Lyme disease’: ancient engine of an unrecognized borreliosis
            pandemic? Med Hypotheses. 2003;60(5):742-59.
        6. Hercogova J, Vanousova D. Syphilis and borreliosis during pregnancy. Dermatol Ther
            2008;21(3), 205-9.
        7. Jasik KP, Okła H, Słodki J, Rozwadowska B, Słodki A, Rupik W. Congenital tick-borne
            diseases: Is this an alternative route of transmission of tick-borne pathogens in mammals?
            Vector Borne Zoonotic Dis. 2015 Nov;15(11):637-44.
        8. Kumi-Diaka J, Harris O. Viability of Borrelia burgdorferi in stored semen. Br Vet J. 1995
            Mar-Apr;151(2):221-4.
        9. Lakos A, Solymosi N. Maternal Lyme borreliosis and pregnancy outcome. Int J Infect
            Dis 2010;14(6): e494-8.
        10. Lavoie PE, Lattner BP, Duray PH, Barbour AG, Johnson HC. Culture positive
            seronegative transplacental Lyme borreliosis infant mortality. Arthritis Rheum. 1987; 30
            No 4, 3(Suppl):S50.
        11. MacDonald AB. Gestational Lyme borreliosis. Implications for the fetus. Rheum Dis
            Clin North Am. 1989 Nov;15(4):657-77.
        12. MacDonald AB. Human fetal borreliosis, toxemia of pregnancy, and fetal death.
            Zentralbl Bakteriol Mikrobiol Hyg A. 1986 Dec;263(1- 2):189-200.
        13. MacDonald AB, Benach JL, Burgdorfer W. Stillbirth following maternal Lyme disease.
            N Y State J Med. 1987 Nov;87(11):615-6.
        14. Markowitz LE, Steere AC, Benach JL, et al. Lyme disease during pregnancy.
            JAMA.1986; 255(24): 3394-6.
        15. Mikkelsen AL, Palle C. Lyme disease during pregnancy. Acta Obstet Gynecol Scand
            1987;66(5): 477-8.
        16. Mylonas I. Borreliosis during pregnancy: A risk for the unborn child? Vector Borne
            Zoonotic Dis. 2011;11:891-8.
        17. Nadal D, Hunziker UA, Bucher HU, et al. Infants born to mothers with antibodies against
            Borrelia burgdorferi at delivery. Eur J Pediatr 1989;148(5): 426-7.
        18. Onk G, Acun C, Kalayci M, Cagavi F, et al. Gestational Lyme disease as a rare cause of
            congenital hydrocephalus. J Turkish German Gyn Assoc Artemis. 2005; 6(2): 156-157.
        19. Schlesinger PA, Duray PH, Burke BA, Steere AC, Stillman MT. Maternal-fetal
            transmission of the Lyme disease spirochete, Borrelia burgdorferi. Ann Intern Med.
            1985;103: 67-8.
        20. Schutzer SE, Janniger CK, Schwartz RA. Lyme disease during pregnancy. Cutis
            1991;47(4): 267-8.
        21. Silver H. Lyme disease during pregnancy. Infect Dis Clin North Am. 1997;11(1):93–97.
        22. Stricker RB, Middelveen MJ. Sexual transmission of Lyme disease: challenging the
            tickborne disease paradigm. Expert Rev Anti-Infect Ther. 2015;13:1303–1306.
        23. Stricker RB, Moore DH, Winger EE. Clinical and immunologic evidence of transmission
            of Lyme disease through intimate human contact. J Invest Med. 2004;52: S15
        24. Strobino BA, Williams CL, Abid S, et al. Lyme disease and pregnancy outcome: a
            prospective study of two thousand prenatal patients. Am J Obstet Gynecol. 1993; 169(2
            Pt 1): 367-74.
        25. van Holten J, Tiems J, Jongen VH. Neonatal Borrelia duttoni infection: a report of three
            cases. Trop Doct 1997;27(2): 115-6.
        26. Weber K; Bratzke HJ, Neubert U, Wilske B, Duray PH. Borrelia burgdorferi in a
            newborn despite oral penicillin for Lyme borreliosis during pregnancy. Pediatr Infect Dis
            J. 1988; 7:286-9.
        27. Williams CL, Strobino B, Weinstein A, et al. Maternal Lyme disease and congenital
            malformations: a cord blood serosurvey in endemic and control areas. Paediatr Perinat
            Epidemiol 1995;9(3): 320-30.
Case
 Case5:17-cv-00190-RWS
      5:17-cv-00190-RWS Document
                         Document352-5 Filed 04/17/18
                                  60-1 Filed 01/07/21 Page
                                                      Page 39
                                                           40 of
                                                              of 39
                                                                 40 PageID
                                                                    PageID #:
                                                                           #: 890
                                                                              7709




     ILADS is grateful to Drs. Robert Bransfield, Bernt-Dieter Huismans, Steven Phillips, John Scott
     and Raphael Stricker for help with compiling this list of references.
